Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of September 2, 2014,

Among

TRAVELPORT LIMITED,

as Holdings

TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

CREDIT SUISSE SECURITIES (USA) LLC,

as a Joint Bookrunner and Manager

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1     

SECTION 1.01

 

Defined Terms.

     1     

SECTION 1.02

 

Other Interpretive Provisions.

     69     

SECTION 1.03

 

Accounting Terms.

     70     

SECTION 1.04

 

Rounding.

     71     

SECTION 1.05

 

References to Agreements, Laws, Etc.

     71     

SECTION 1.06

 

Times of Day.

     71     

SECTION 1.07

 

Timing of Payment or Performance.

     71     

SECTION 1.08

 

Cumulative Credit Transactions.

     72     

SECTION 1.09

 

[Reserved].

     72     

SECTION 1.10

 

Currency Equivalents Generally.

     72   

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS      72     

SECTION 2.01

 

The Loans.

     72     

SECTION 2.02

 

Borrowings, Conversions and Continuations of Loans.

     73     

SECTION 2.03

 

Letters of Credit.

     74     

SECTION 2.04

 

Reserved.

     85     

SECTION 2.05

 

Prepayments.

     85     

SECTION 2.06

 

Termination or Reduction of Commitments.

     97     

SECTION 2.07

 

Repayment of Loans.

     98     

SECTION 2.08

 

Interest.

     98     

SECTION 2.09

 

Fees.

     98     

SECTION 2.10

 

Computation of Interest and Fees.

     99     

SECTION 2.11

 

Evidence of Indebtedness.

     99     

SECTION 2.12

 

Payments Generally.

     100     

SECTION 2.13

 

Sharing of Payments.

     102     

SECTION 2.14

 

Incremental Credit Extensions.

     103     

SECTION 2.15

 

Refinancing Amendments.

     109     

SECTION 2.16

 

Extension of Term Loans; Extension of Revolving Credit Loans.

     110     

SECTION 2.17

 

Defaulting Lenders.

     113   

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     115     

SECTION 3.01

 

Taxes.

     115     

SECTION 3.02

 

Illegality.

     118     

SECTION 3.03

 

Inability to Determine Rates.

     119     

SECTION 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

     119     

SECTION 3.05

 

Funding Losses.

     121     

SECTION 3.06

 

Matters Applicable to All Requests for Compensation.

     121   

 

i



--------------------------------------------------------------------------------

 

SECTION 3.07

 

Replacement of Lenders under Certain Circumstances.

     122     

SECTION 3.08

 

Survival.

     124   

ARTICLE IV

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      124     

SECTION 4.01

 

Conditions to Initial Credit Extension.

     124     

SECTION 4.02

 

Conditions to All Credit Extensions.

     126   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      127     

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws.

     127     

SECTION 5.02

 

Authorization; No Contravention.

     128     

SECTION 5.03

 

Governmental Authorization; Other Consents.

     128     

SECTION 5.04

 

Binding Effect.

     128     

SECTION 5.05

 

Financial Statements; No Material Adverse Effect.

     128     

SECTION 5.06

 

Litigation.

     129     

SECTION 5.07

 

[Reserved].

     129     

SECTION 5.08

 

Ownership of Property; Liens and Real Property.

     129     

SECTION 5.09

 

Environmental Matters.

     130     

SECTION 5.10

 

Taxes.

     130     

SECTION 5.11

 

ERISA Compliance.

     130     

SECTION 5.12

 

Subsidiaries; Equity Interests.

     131     

SECTION 5.13

 

Margin Regulations; Investment Company Act.

     131     

SECTION 5.14

 

Disclosure.

     132     

SECTION 5.15

 

Labor Matters.

     132     

SECTION 5.16

 

[Reserved].

     132     

SECTION 5.17

 

Intellectual Property; Licenses, Etc.

     132     

SECTION 5.18

 

Solvency.

     133     

SECTION 5.19

 

OFAC; USA PATRIOT Act; FCPA.

     133     

SECTION 5.20

 

[Reserved].

     133     

SECTION 5.21

 

Security Documents.

     133   

ARTICLE VI

   AFFIRMATIVE COVENANTS      135     

SECTION 6.01

 

Financial Statements.

     135     

SECTION 6.02

 

Certificates; Other Information.

     136     

SECTION 6.03

 

Notices.

     138     

SECTION 6.04

 

Payment of Obligations.

     138     

SECTION 6.05

 

Preservation of Existence, Etc.

     138     

SECTION 6.06

 

Maintenance of Properties.

     139     

SECTION 6.07

 

Maintenance of Insurance.

     139     

SECTION 6.08

 

Compliance with Laws.

     139     

SECTION 6.09

 

Books and Records.

     139     

SECTION 6.10

 

Inspection Rights.

     139     

SECTION 6.11

 

Additional Collateral; Additional Guarantors.

     140     

SECTION 6.12

 

Compliance with Environmental Laws.

     142   

 

ii



--------------------------------------------------------------------------------

 

SECTION 6.13

 

Further Assurances.

     142     

SECTION 6.14

 

Designation of Subsidiaries.

     142     

SECTION 6.15

 

Maintenance of Ratings.

     143     

SECTION 6.16

 

Post-Closing Covenants.

     143   

ARTICLE VII

   NEGATIVE COVENANTS      143     

SECTION 7.01

 

Liens.

     143     

SECTION 7.02

 

Investments.

     148     

SECTION 7.03

 

Indebtedness.

     151     

SECTION 7.04

 

Fundamental Changes.

     156     

SECTION 7.05

 

Dispositions.

     157     

SECTION 7.06

 

Restricted Payments.

     159     

SECTION 7.07

 

Change in Nature of Business.

     162     

SECTION 7.08

 

Transactions with Affiliates.

     163     

SECTION 7.09

 

Burdensome Agreements.

     163     

SECTION 7.10

 

Use of Proceeds.

     164     

SECTION 7.11

 

Financial Covenant.

     164     

SECTION 7.12

 

Accounting Changes.

     164     

SECTION 7.13

 

Prepayments, Etc. of Indebtedness.

     165     

SECTION 7.14

 

Permitted Activities.

     165   

ARTICLE VIII

   EVENTS OF DEFAULT AND REMEDIES      166     

SECTION 8.01

 

Events of Default.

     166     

SECTION 8.02

 

Remedies Upon Event of Default.

     168     

SECTION 8.03

 

Exclusion of Immaterial Subsidiaries.

     169     

SECTION 8.04

 

Application of Funds.

     169     

SECTION 8.05

 

Borrower’s Right to Cure.

     170   

ARTICLE IX

   ADMINISTRATIVE AGENT AND OTHER AGENTS      171     

SECTION 9.01

 

Appointment and Authorization of Agents.

     171     

SECTION 9.02

 

Delegation of Duties.

     172     

SECTION 9.03

 

Liability of Agents.

     172     

SECTION 9.04

 

Reliance by Agents.

     173     

SECTION 9.05

 

Notice of Default.

     174     

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents.

     174     

SECTION 9.07

 

Indemnification of Agents.

     174     

SECTION 9.08

 

Agents in Their Individual Capacities.

     175     

SECTION 9.09

 

Successor Agents.

     175     

SECTION 9.10

 

Administrative Agent May File Proofs of Claim.

     177     

SECTION 9.11

 

Collateral and Guaranty Matters.

     177     

SECTION 9.12

 

Other Agents; Lead Arrangers and Managers.

     179     

SECTION 9.13

 

Withholding Tax Indemnity.

     179     

SECTION 9.14

 

Appointment of Supplemental Agents.

     180     

SECTION 9.15

 

Lender Action; Approved Counterparties.

     180   

 

iii



--------------------------------------------------------------------------------

ARTICLE X

   MISCELLANEOUS      181     

SECTION 10.01

 

Amendments, Etc.

     181     

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies.

     184     

SECTION 10.03

 

No Waiver; Cumulative Remedies.

     186     

SECTION 10.04

 

Attorney Costs and Expenses.

     186     

SECTION 10.05

 

Indemnification by the Borrower.

     187     

SECTION 10.06

 

Payments Set Aside.

     188     

SECTION 10.07

 

Successors and Assigns.

     188     

SECTION 10.08

 

Confidentiality.

     196     

SECTION 10.09

 

Setoff.

     198     

SECTION 10.10

 

Interest Rate Limitation.

     198     

SECTION 10.11

 

Counterparts.

     199     

SECTION 10.12

 

Integration; Termination.

     199     

SECTION 10.13

 

Survival of Representations and Warranties.

     199     

SECTION 10.14

 

Severability.

     199     

SECTION 10.15

 

GOVERNING LAW.

     200     

SECTION 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY.

     200     

SECTION 10.17

 

Binding Effect.

     200     

SECTION 10.18

 

USA PATRIOT Act.

     201     

SECTION 10.19

 

No Advisory or Fiduciary Responsibility.

     201     

SECTION 10.20

 

Electronic Execution of Assignments.

     202     

SECTION 10.21

 

Effect of Certain Inaccuracies.

     202     

SECTION 10.22

 

Judgment Currency.

     203   

ARTICLE XI

   GUARANTY      203     

SECTION 11.01

 

The Guaranty.

     203     

SECTION 11.02

 

Obligations Unconditional.

     204     

SECTION 11.03

 

Reinstatement.

     205     

SECTION 11.04

 

Subrogation; Subordination.

     205     

SECTION 11.05

 

Remedies.

     205     

SECTION 11.06

 

Instrument for the Payment of Money.

     205     

SECTION 11.07

 

Continuing Guaranty.

     206     

SECTION 11.08

 

General Limitation on Guarantee Obligations.

     206     

SECTION 11.09

 

Information.

     206     

SECTION 11.10

 

Release of Guarantors.

     206     

SECTION 11.11

 

Right of Contribution.

     207     

SECTION 11.12

 

Cross-Guaranty.

     207     

SECTION 11.13

 

Limitations with respect to the Luxembourg Guarantors.

     207   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Commitments 1.01B    Collateral Documents 1.01C    Unrestricted
Subsidiaries 1.01D    Closing Date Intermediate Holding Companies 1.01F   
Investors 2.03    Existing Letters of Credit 5.05    Certain Liabilities 5.06   
Litigation 5.08    Ownership of Property 5.09(a)    Environmental Matters 5.10
   Taxes 5.11(a)    ERISA Compliance 5.12    Subsidiaries and Other Equity
Investments 6.16    Post-Closing Covenants 7.01(b)    Existing Liens 7.02(f)   
Existing Investments 7.02(y)    Existing Joint Ventures 7.03(b)    Existing
Indebtedness 7.08    Transactions with Affiliates 7.09    Certain Contractual
Obligations 10.02    Administrative Agent’s Office, Certain Addresses for
Notices

EXHIBITS

 

Form of    A    Committed Loan Notice B    Letter of Credit Issuance Request C
   Term Note D    Revolving Credit Note E-1    Compliance Certificate E-2   
Solvency Certificate F-1    Assignment and Assumption F-2    Affiliated Lender
Assignment and Assumption F-3    Affiliated Lender Notice G    Security
Agreement H    Perfection Certificate I    Intercompany Note J-1    First Lien
Intercreditor Agreement J-2    Junior Lien Intercreditor Agreement K-1    United
States Tax Compliance Certificate (Foreign Non-Partnership Lenders) K-2   
United States Tax Compliance Certificate (Foreign Non-Partnership Participants)
K-3    United States Tax Compliance Certificate (Foreign Partnership Lenders)
K-4    United States Tax Compliance Certificate (Foreign Partnership
Participants) L    Administrative Questionnaire M-1    Acceptance and Prepayment
Notice M-2    Discount Range Prepayment Notice

 

v



--------------------------------------------------------------------------------

M-3    Discount Range Prepayment Offer M-4    Solicited Discounted Prepayment
Notice M-5    Solicited Discounted Prepayment Offer M-6    Specified Discount
Prepayment Notice M-7    Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of September 2,
2014, among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number RCS B B151012, having its registered office at 2-4, rue
Eugène Ruppert, L-2453 Luxembourg and with a share capital of USD 180,000 (the
“Borrower”), the other Guarantors party hereto from time to time, DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and L/C Issuer,
and each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Borrower has requested on the Closing Date that the Lenders extend credit
to the Borrower in the form of (i) the Initial Term Loans on the Closing Date in
an initial aggregate principal amount of $2,375,000,000 and (ii) a commitment to
provide loans on and after the Closing Date under a Revolving Credit Facility in
an initial aggregate principal amount of $100,000,000.

2. In connection with the entering into of this Agreement and the borrowing of
the Loans hereunder, the Borrower plans to incur additional indebtedness in the
form of the Unsecured Bridge Loans on the Closing Date in an aggregate principal
amount of up to $425,000,000.

3. The proceeds of the Initial Term Loans, a portion of the Revolving Credit
Loans (not to exceed the Initial Revolving Borrowing Cap) and the Unsecured
Bridge Loans will be used on the Closing Date to finance the Transaction
Expenses and to consummate the Refinancing. The proceeds of Revolving Credit
Loans made after the Closing Date and Letters of Credit will be used for
on-lending to certain Restricted Subsidiaries of Holdings, working capital and
other general corporate purposes of the Borrower and its Restricted
Subsidiaries, including Capital Expenditures, Restricted Payments and the
financing of Permitted Acquisitions.

4. The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

1



--------------------------------------------------------------------------------

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-1.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is a Specified Investor
or an Affiliate of a Specified Investor or Holdings at such time (other than
Holdings, the Borrower or any of its Subsidiaries and other than any Debt Fund
Affiliate) or a Non-Debt Fund Affiliate of a Specified Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(m)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

 

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Agents (if any), the Lead Arrangers, the Joint Bookrunners and
the Manager.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor, in each case, incurred or payable by the Borrower generally to all
lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
amendment fees, arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees not paid to lenders generally in the primary
syndication of such Indebtedness, consent fees paid to consenting lenders,
ticking fees on undrawn commitments and any other fees not paid or payable
generally to all lenders in the primary syndication of such Indebtedness.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0%, if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 3.65 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.65 to 1.00 and greater than 3.15 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 3.15 to 1.00.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means:

(a) with respect to Initial Term Loans, (i) initially and at any time that
Holdings fails to satisfy either Ratings Requirement (as defined below), (x) for
Eurocurrency Rate Loans, 5.00% and (y) for Base Rate Loans, 4.00%, and
(ii) commencing with the first full fiscal quarter following the consummation of
the Parent IPO if and for so long as Holdings maintains (1) a Corporate Rating
of B from S&P, and (2) a Corporate Rating of B2 from Moody’s (clauses (1) and
(2) collectively the “Ratings Requirements”), (x) for Eurocurrency Rate Loans,
4.75% and (y) for Base Rate Loans, 3.75%; provided that the Parent IPO Proceeds
are at least $300,000,000; provided, further, that each change in the Applicable
Rate with respect to Initial Term Loans resulting from a publicly announced
change in the Corporate Ratings shall be effective, in the case of an upgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change;

(b) with respect to commitment fees on the unused Revolving Credit Commitments,
(i) initially, 0.50%, and (ii) commencing with the first full fiscal quarter
following the consummation of the Parent IPO, 0.375%; provided that the Parent
IPO Proceeds are at least $300,000,000; and

 

3



--------------------------------------------------------------------------------

(c) with respect to Revolving Credit Loans and Letter of Credit fees, (i) until
delivery of financial statements for the first full fiscal quarter ending after
the Closing Date pursuant to Section 6.01, a percentage per annum equal to
(x) for Eurocurrency Rate Loans and Letter of Credit fees, 5.00%, and (y) for
Base Rate Loans, 4.00%, and (ii) thereafter, the following percentages per
annum, based upon the Consolidated First Lien Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate   Pricing Level    Consolidated First Lien Net
Leverage Ratio   Eurocurrency Rate for
Revolving Credit Loans and
Letter of Credit Fees     Base Rate for
Revolving Credit
Loans  

1

   £ 3.40:1.00     4.50 %      3.50 % 

2

   > 3.40:1.00 but
£ 3.90:1.00     4.75 %      3.75 % 

3

   > 3.90:1.00     5.00 %      4.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 3 for Revolving Credit Loans and Letter of Credit fees) shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) or 8.01(f)
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

“Approved Counterparty” means (a) any Agent, Lender or any Affiliate of an Agent
or Lender at the time it entered into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto, (b) any
other Person whose long term senior unsecured debt rating is A/A2 by S&P or
Moody’s (or their equivalent) or higher or (c) any other Person from time to
time approved in writing by the Administrative Agent.

“Approved Currency” means each of Dollar, Sterling, Euros, AUD or such other
currency acceptable to the Borrower, the Administrative Agent and the L/C
Issuer.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit F-1 or (b) an Affiliated Lender Assignment and
Assumption, as the context may require.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“AUD” and “A$” mean the lawful currency of the Commonwealth of Australia as
quoted on the Reuters Screen BBSY Page.

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of each of December 31, 2013, 2012 and 2011 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings for the
fiscal years ended December 31, 2013, 2012 and 2011.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, solely with respect to the Initial
Term Loans, the Base Rate shall be deemed to be not less than 2.00% per annum.
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any

 

5



--------------------------------------------------------------------------------

change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as
the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

“Bridge Loan Agreement” means the Loan Agreement, dated as of the date hereof,
by and among the Borrower, Holdings, the subsidiary guarantors party from time
to time party thereto, the lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent, and the other parties thereto
from time to time.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
Grand-Duchy of Luxembourg, and (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a day on which dealings in deposits are
conducted by and between banks in the applicable London interbank market, and
(c) with respect to any Letter of Credit denominated in an Alternate Currency,
the term “Business Day” shall also exclude (i) any day that is not a Target
Settlement Day and (ii) any day on which dealings in deposits in the applicable
Alternate Currency are not carried out on the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Holdings and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and its Restricted Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of Holdings or its Restricted Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Collateralized Letters of Credit” means the existing letters of credit set
forth on Part I of Schedule 2.03 and any other letter of credit designated as a
“Cash Collateralized Letter of Credit” pursuant to the last sentence of
Section 2.03(a)(i).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by Holdings or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

7



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

 

8



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) at any time after the Parent IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date) shall have acquired beneficial ownership (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act) of 35% or more on a fully diluted basis of the
voting interest in Parent’s Equity Interests;

(b) at any time prior to the Parent IPO, (i) any combination of the Permitted
Holders shall fail to own beneficially (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, more than a majority, on a
fully diluted basis, of the then issued and outstanding voting shares of Parent
or (ii) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) that is not controlled by the
Permitted Holdings (or any such “group” in which the Permitted Holders own less
than a majority of the then issued and outstanding voting shares of Parent
determined without giving effect to the existence of such “group”) shall have
acquired beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of a greater percentage, on a fully diluted basis, of the then
issued and outstanding voting shares of Parent than the percentage owned,
directly or indirectly, beneficially by the Permitted Holders;

 

9



--------------------------------------------------------------------------------

(c) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money of Holdings and its Restricted Subsidiaries with an aggregate
outstanding principal amount in excess of the Threshold Amount;

(d) Parent shall cease to own directly or indirectly 100% of the Equity
Interests of Holdings; or

(e) Holdings shall cease to own directly or indirectly 100% of the Equity
Interests of the Borrower.

For the avoidance of doubt, a Change of Control shall not be deemed to have
occurred in connection with the Parent IPO.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Revolving Credit Loans under Revolving Commitment Increases, Revolving Credit
Loans under Extended Revolving Credit Commitments of a given Extension Series,
Revolving Credit Loans under Other Revolving Credit Commitments, Initial Term
Loans, Incremental Term Loans, Refinancing Term Loans of a given Refinancing
Series or Extended Term Loans of a given Extension Series. Revolving Credit
Commitments, Incremental Revolving Credit Commitments, Extended Revolving Credit
Commitments, Other Revolving Credit Commitments, Initial Term Commitments,
Incremental Term Commitments or Refinancing Term Commitments (and in each case,
the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class. There shall be no
more than an aggregate of three Classes of revolving credit facilities and five
Classes of term loan facilities under this Agreement.

“Closing Date” means September 2, 2014, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.03.

“Closing Fees” means those fees required to be paid on the Closing Date.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” or similar term as defined in any
other Collateral Document (including any Non US Collateral Document) and
(iii) any other assets pledged or in which a Lien is granted or purported to be
granted, in each case, pursuant to any Collateral Document (including any Non US
Collateral Document).

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

 

10



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

(b) all Obligations shall have been unconditionally guaranteed pursuant to the
Guaranty by (i) Holdings, (ii) each Intermediate Holding Company, (iii) each US
Business Holding Company, (iv) any Electing Guarantor, (v) each direct and
indirect wholly-owned Restricted Subsidiary of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction;

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Borrower and each
Guarantor, and (ii) all Equity Interests of each other Restricted Subsidiary
(that is not an Excluded Subsidiary) directly owned by any Loan Party, in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

(d) the Obligations and the Guaranty shall have been secured by a perfected
security interest in, and Mortgages on, (i) in the case of the Borrower and each
US Guarantor, substantially all now owned or, in the case of real property, fee
owned, or at any time hereafter acquired tangible and intangible assets of each
such Loan Party thereof (including Equity Interests, intercompany debt,
accounts, inventory, equipment, investment property, contract rights,
intellectual property in the United States of America, other general
intangibles, Material Real Property and proceeds of the foregoing), in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) and (ii) in the case of each other Loan Party, a pledge
of (x) the applicable Equity Interests referred to in clause (c) above and
(y) each intercompany promissory note or similar debt instrument representing
intercompany Indebtedness owed from a Restricted Subsidiary of Holdings to the
applicable Loan Party;

(e) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property are required pursuant to clause (d) above or under Sections 6.11
or 6.13 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens described in clause (ii) below) on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties, and evidence that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax will be owed on the entire amount of the indebtedness evidenced hereby, then
the amount secured by the Mortgage shall be limited to 100% of the fair market
value of the property at

 

11



--------------------------------------------------------------------------------

the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid American Land Title Association Lender’s policies of title insurance (or
marked-up title insurance commitments having the effect of policies of title
insurance) on the Mortgaged Property naming the Collateral Agent as the insured
for its benefit and that of the Secured Parties and their respective successors
and assigns (the “Mortgage Policies”) issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting first priority Liens on
the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall (A) to the extent reasonably
necessary, include such coinsurance and reinsurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Collateral Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, doing business, non-imputation, public road access, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit and so-called comprehensive coverage over covenants and
restrictions, to the extent such endorsements are available in the applicable
jurisdiction at commercially reasonable rates), (iii) opinions of local counsel
to the Loan Parties in states in which the Mortgaged Properties are located,
with respect to the enforceability and perfection of the Mortgages and any
related fixture filings, in form and substance reasonably satisfactory to the
Administrative Agent and (iv) no later than three Business Days prior to the
date on which a Mortgage is executed and delivered pursuant to this Agreement, a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, duly executed
and acknowledged by the appropriate Loan Parties, together with evidence of
flood insurance as and to the extent required under Section 6.07 hereof; and

(f) after the Closing Date, each Restricted Subsidiary of Holdings that is not
then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of Holdings that Guarantees (or is the borrower or issuer with
respect to) the Unsecured Bridge Loans or any Junior Financing or any Permitted
Refinancing of any of the foregoing shall be a Guarantor hereunder for so long
as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) [reserved], (ii) other than in the case of Holdings, the
Borrower, the Intermediate Holding Companies, the US

 

12



--------------------------------------------------------------------------------

Business Holding Companies, any Electing Guarantors and any Restricted
Subsidiary organized under the laws of a Covered Jurisdiction, any property or
assets owned by any Foreign Subsidiary or an Unrestricted Subsidiary, (iii) any
lease, license or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition, (iv) any interest in fee-owned real property
other than Material Real Properties (it being understood that no action shall be
required with respect to creation or perfection of security interests with
respect to such leases, including to obtain landlord waivers, estoppels or
collateral access letters), (v) Excluded Contracts, Excluded Equipment and any
interest in leased real property (including any requirement to deliver landlord
waivers, estoppels and collateral access letters), (vi) motor vehicles and other
assets subject to certificates of title except to the extent perfection of a
security interest therein may be accomplished by filing of financing statements
in appropriate form in the applicable jurisdiction under the Uniform Commercial
Code, (vii) Margin Stock and Equity Interests of any Person other than
wholly-owned Subsidiaries that are Restricted Subsidiaries, (viii) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the Borrower’s or any Guarantor’s “intent to use” such mark and for which a
form evidencing use of the mark has not yet been filed with the United States
Patent and Trademark Office, to the extent that granting a security interest in
such trademark application prior to such filing would impair the enforceability
or validity of such trademark application or any registration that issues
therefrom under applicable federal Law, (ix) the creation or perfection of
pledges of, or security interests in, any property or assets that would result
in material adverse tax consequences to Holdings, any Intermediate Holding
Company and any Restricted Subsidiaries of Holdings, as determined in the
reasonable judgment of the Borrower in consultation with the Administrative
Agent and communicated in writing delivered to the Collateral Agent, (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted by applicable Law (including any requirement
to obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $10,000,000 in the aggregate,
(xiii) [reserved], (xiv) letter of credit rights, except to the extent
constituting a supporting obligation for other Collateral as to which perfection
of the security interest in such other Collateral is accomplished solely by the
filing of a Uniform Commercial Code financing statement (or, in the case of
Holdings or a Foreign Subsidiary that is a Loan Party, without additional
Collateral Documents beyond those otherwise required by this Agreement and the
other Loan Documents) (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a Uniform Commercial Code financing statement or analogous procedures in the
jurisdiction of organization with respect to Foreign Subsidiary that is a Loan
Party), (xv) any particular assets if, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden, cost or consequences of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance is excessive in relation to the benefits to be
obtained therefrom by the Lenders under the Loan Documents, (xvi) [reserved],
(xvii) cash and cash equivalents, deposit and securities accounts (including
securities entitlements and

 

13



--------------------------------------------------------------------------------

related assets and Permitted Cash Collateral Arrangements) (in each case, other
than (1) proceeds of Collateral as to which perfection may be accomplished
solely by the filing of a UCC financing statement (or, in the case of Holdings
or a Foreign Subsidiary that is a Loan Party, without additional Collateral
Documents beyond those otherwise required by this Agreement and the other Loan
Documents) and (2) Cash Collateral required pursuant to the terms of this
Agreement) and (xviii) proceeds from any and all of the foregoing assets
described in clauses (i) through (xvii) above to the extent such proceeds would
otherwise be excluded pursuant to clauses (i) through (xvii) above;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts; (ii) no actions in
any non-U.S. jurisdiction other than with respect to a Covered Jurisdiction in
the case of a Loan Party organized in such jurisdiction or required by the laws
of any non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of a Covered Jurisdiction, or to
perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements, or share charge (or mortgage)
agreements governed under the laws of any jurisdiction other than a Covered
Jurisdiction) and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code (or analogous procedures or delivery of customary notices and
acknowledgments under the applicable laws of a Covered Jurisdiction) with
respect to the Borrower or a Guarantor or delivery of possessory Collateral
required to be delivered pursuant to the Collateral Documents, the Loan
Documents shall not contain any requirements as to perfection or priority with
respect to any assets or property described in this clause (B);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents;

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents; and

(E) general statutory limitations, financial assistance, corporate benefit,
capital maintenance rules, fraudulent preference, “thin capitalisation” rules,
retention of title claims and similar principles may limit the ability of a
Foreign Subsidiary to provide a Guaranty or Collateral or may require that the
Guaranty or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Borrower and the Administrative Agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, in the case of the Borrower or any
Non-US Guarantor as of the Closing Date, each of the collateral documents set
forth on Part II of Schedule 1.01B hereto

 

14



--------------------------------------------------------------------------------

(collectively with the Holdings Pledge Agreement and any Collateral Documents
governed by Laws other than the United States or any subdivision thereof entered
into after the Closing Date, the “Non-US Collateral Documents”), each of the
Mortgages, the Holdings Pledge Agreement, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.01, Section 6.11 or Section 6.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent or the Collateral Agent for the
benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of Holdings
and the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as the Delaware franchise tax) and foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to clauses (1) through (15) of the
definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(q) through (y) in the definition
thereof); plus

 

15



--------------------------------------------------------------------------------

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of Holdings or any of its
Subsidiaries, including the amortization of intangible assets, deferred
financing costs, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of Holdings and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), costs and expenses for Permitted Tax
Restructurings, start-up or initial costs for any project or new production
line, division or new line of business or other business optimization expenses
or reserves including, without limitation, data center consolidation
initiatives, severance costs, costs relating to initiatives aimed at
profitability improvement, costs or reserves associated with improvements to IT
and accounting functions, integration and facilities opening costs or any
one-time costs incurred in connection with acquisitions and investments and
costs related to the closure and/or consolidation of facilities; plus

(e) any other non-cash charges, including any non cash write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) Holdings may elect not to add back such non-cash charge in
the current period and (B) to the extent Holdings elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Management Agreement (and related agreements or
arrangements) or otherwise to the Specified Investors to the extent otherwise
permitted under Section 7.08; plus

(h) the amount of cost savings, operating expense reductions and synergies
(x) related to the Transactions projected by Holdings in good faith to result,
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
Holdings), within 24 months after the Closing Date, or (y) related to mergers
and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and other similar initiatives consummated after the
Closing Date projected by Holdings in good faith to result, from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Holdings), within
24 months after

 

16



--------------------------------------------------------------------------------

a merger or other business combination, acquisition or divestiture is
consummated or generated by actions (including restructurings, cost savings
initiatives and other similar initiatives) that have been taken or with respect
to which substantial steps have been taken or are expected to be taken (in the
good faith determination of Holdings), projected by Holdings in good faith to
result within 24 months after such actions are consummated, in each case,
calculated on a pro forma basis as though such cost savings, operating expense
reductions, and synergies had been realized on the first day of such period, as
if such cost savings, operating expense reductions and synergies were realized
during the entirety of such period, net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings, operating expense reductions and synergies are reasonably identifiable
and factually supportable in the good faith judgment of Holdings and (B) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period or any period; plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interest of Holdings (other than Disqualified Equity
Interest) solely to the extent that such net cash proceeds are excluded from the
calculation of Cumulative Credit; plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations; plus

(m) 100% of the increase in Deferred Revenue as of the end of such period from
Deferred Revenue as of the beginning of such period (or minus 100% of any such
decrease); plus

(n) amortization of development advance payments which were made with the
objective of increasing the number of clients, or improving customer loyalty;
plus;

(o) [reserved]; plus

 

17



--------------------------------------------------------------------------------

(p) the amount of net cost savings and net cash flow effect of revenue
enhancements related to New Contracts projected by Holdings in good faith to be
realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings or revenue enhancements shall be subject
only to certification by management of Holdings and shall be calculated on a Pro
Forma Basis as though such cost savings or revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or revenue enhancements are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (C) no cost
savings or revenue enhancements shall be added pursuant to this clause (p) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (d) above with respect to
such period; provided that the aggregate amount of add backs made relating to
New Contracts in respect of which no revenues have been received during such
period pursuant to this clause (p) shall not exceed an amount equal to 5% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (p)),

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of Holdings for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by Holdings or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition”, compliance with the covenant set
forth in Section 7.11 and the calculation of Consolidated First Lien Net
Leverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated Total Net
Leverage Ratio and Fixed Charge Coverage Ratio, but without limiting the
adjustments included in the definition of Consolidated EBITDA, an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a

 

18



--------------------------------------------------------------------------------

certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. There shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of or, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by Holdings or any Restricted Subsidiary
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition or conversion).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended September 30, 2013, December 31,
2013, March 31, 2014 and June 30, 2014, Consolidated EBITDA for such fiscal
quarters shall be $128,000,000, $109,000,000, $151,000,000 and $146,000,000,
respectively, in each case, as may be subject to any adjustment set forth in the
immediately preceding paragraph for the applicable Test Period with respect to
any acquisitions, dispositions or conversions occurring after the Closing Date.

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of Holdings or any Restricted Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of Holdings or any Restricted Subsidiary and (ii) the portion
of Indebtedness of Holdings or any Restricted Subsidiary included in
Consolidated Total Net Debt that is secured by Liens on property or assets of
Holdings or any Restricted Subsidiary, which Liens are expressly subordinated or
junior to the Liens securing the Obligations or any Permitted First Priority
Credit Agreement Refinancing Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, for any period:

(1) the sum, without duplication, of consolidated interest expense of Holdings
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Obligations
or other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Swap Obligations with
respect to Indebtedness, and excluding (f) costs associated with obtaining Swap
Obligations, (g) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition, (h) penalties and interest relating to taxes, (i) any “additional
interest” or “liquidated damages” with respect to other securities for failure
to timely comply with registration rights obligations,

 

19



--------------------------------------------------------------------------------

(j) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees and expenses and discounted
liabilities, (k) any expensing of bridge, commitment and other financing fees
and any other fees related to the Transactions or any acquisitions after the
Closing Date, (l) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Securitization
Financing and (m) any accretion of accrued interest on discounted liabilities
and any prepayment premium or penalty); plus

(2) consolidated capitalized interest of Holdings and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of Holdings and its Restricted Subsidiaries for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs and expenses for Permitted Tax
Restructurings, costs relating to pre-opening and opening costs for facilities,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;

 

20



--------------------------------------------------------------------------------

(6) the net income for such period of any Restricted Subsidiary (other than the
Borrower or any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its net income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders (other than
restrictions in this Agreement), unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that the Consolidated Net Income of Holdings and its Restricted Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to Holdings or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein (other than Excluded
Contributions);

(7) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in Holdings’ consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans, roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of Holdings or any of its
direct or indirect parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Unsecured Bridge Loans and other securities and the
syndication and incurrence of any Facility), issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the

 

21



--------------------------------------------------------------------------------

Unsecured Bridge Loans and other securities and any Facility) and including, in
each case, any such transaction consummated on or prior to the Closing Date and
any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful or consummated (including,
for the avoidance of doubt the effects of expensing all transaction related
expenses in accordance with Financial Accounting Standards Board Accounting
Standards Codification 805), shall be excluded;

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twenty four months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded; provided that amounts paid in respect of
such accruals and reserves shall be deducted from Consolidated Net Income when
paid in cash;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as Holdings has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) [reserved]; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

 

22



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement to the extent such expenses and charges reduced Consolidated Net
Income.

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the sum
of the portion of Indebtedness of Holdings or any Restricted Subsidiary included
in Consolidated Total Net Debt that is not secured by any Lien on property or
assets of Holdings or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of (i) Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition), consisting of Indebtedness for
borrowed money plus (ii) purchase money indebtedness, Attributable Indebtedness
and debt obligations evidenced by promissory notes, bonds, debentures, loan
agreements or similar instruments, and debt obligations evidenced by promissory
notes, bonds, debentures, loan agreements or similar instruments, minus (b) the
aggregate amount of all (i) unrestricted cash and Cash Equivalents on the
balance sheet of Holdings and its Restricted Subsidiaries as of such date and
(ii) the aggregate amount of all Restricted Cash; provided that Consolidated
Total Net Debt shall not include Indebtedness (i) in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Total Net Debt until three Business Days after such amount is
drawn and (ii) of Unrestricted Subsidiaries; it being understood, for the
avoidance of doubt, that obligations under Swap Contracts do not constitute
Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

23



--------------------------------------------------------------------------------

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Corporate Rating” means (a) Holdings’ public corporate credit rating from S&P,
and (b) Holdings’ public corporate family rating from Moody’s.

“Covered Jurisdiction” means each of (a) the United States (any state thereof or
the District of Columbia), (b) the United Kingdom, (c) Bermuda, (d) Gibraltar,
(e) Luxembourg, (f) any jurisdiction in which any Intermediate Holding Company
is organized and (g) to the extent the Borrower or any Guarantor (or Person that
would otherwise be required to become a Guarantor) is reorganized or formed in a
new jurisdiction in connection with a Permitted Tax Restructuring, such
jurisdiction or organization or reorganization unless such Person would
otherwise constitute an Excluded Subsidiary.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the covenants and events of default are, in the good
faith determination of the Borrower, not materially less favorable (when taken
as a whole) to the Borrower than the covenants and events of default applicable
to the Refinanced Debt being refinanced (except for covenants or events of
default applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such covenants and events of default satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis

 

24



--------------------------------------------------------------------------------

upon which it disagrees)) unless the Lenders of the Term Loans receive the
benefit of such more restrictive terms (it being understood that to the extent
any financial maintenance covenant is added for the benefit of any such Credit
Agreement Refinancing Indebtedness, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant (together with any related “equity cure” provisions) is
also added for the benefit of any corresponding existing Facility), and
(iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, and all commitments thereunder
terminated, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) $25,000,000; plus

(b) an amount (which shall not be less than zero) equal to 50% of Consolidated
Net Income for the period from the first day of the fiscal quarter of Holdings
during which the Closing Date occurred to and including the last day of the most
recently ended fiscal quarter of Holdings for which internal consolidated
financial statements of Holdings are available (or, in the case such
Consolidated Net Income for such period is in deficit, minus 100% of such
deficit), plus

(c) to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of the cash and Cash Equivalent proceeds (other than Excluded
Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests and other than any Designated Equity Contribution)
of Holdings or any direct or indirect parent of Holdings after the Closing Date
and on or prior to such time (including upon exercise of warrants or options)
which proceeds have been contributed as common equity to the capital of the
Borrower, (ii) the common Equity Interests of Holdings or any direct or indirect
parent of Holdings (other than Disqualified Equity Interests of the Borrower and
other than any Designated Equity Contribution) issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations) of Holdings or any Restricted Subsidiary of Holdings owed to a
Person other than a Loan Party or a Restricted Subsidiary of a Loan Party, in
each case, not previously applied for a purpose other than use in the Cumulative
Credit (including, for the avoidance of doubt, for the purposes of
Section 7.03(m)(ii) or to repay or redeem any Unsecured Bridge Loans or to make
a mandatory prepayment pursuant to Section 2.05(b)(iv)); plus

(d) to the extent not otherwise reflected in Consolidated Net Income, 100% of
the aggregate amount of contributions to the common capital (other than from a
Restricted Subsidiary and other than any Designated Equity Contribution) of
Holdings received in cash and Cash Equivalents after the Closing Date (other
than Excluded Contributions), in each case, not previously applied for a purpose
other than use in the Cumulative Credit (including, for the avoidance of doubt,
for the purposes of Section 7.03(m)(ii) or to repay or redeem any Unsecured
Bridge Loans or to make a mandatory prepayment pursuant to Section 2.05(b)(iv));
plus

 

25



--------------------------------------------------------------------------------

(e) 100% of the aggregate amount received by Holdings or any Restricted
Subsidiary of Holdings in cash and Cash Equivalents from:

(A) the sale (other than to Holdings or any Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary or any minority investments, or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investment (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

(C) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income), plus

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
a Restricted Subsidiary, the fair market value of the Investments of Holdings
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 7.02(n)(y), plus

(g) to the extent not already included in Consolidated Net Income, an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holdings or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(y);
plus

(h) the amount of any Declined Proceeds to the extent not applied to make a
mandatory prepayment of any Unsecured Bridge Loans; minus

(i) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Closing Date and prior to such time, minus

(j) any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(y) after the Closing Date and prior to
such time, minus

(k) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a) after the Closing
Date and prior to such time.

“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) of Holdings and the Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits (but excluding assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments).

 

26



--------------------------------------------------------------------------------

“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of Holdings and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, and (e) any Revolving Credit Exposure or Revolving
Credit Loans.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide debt
fund, financial institution or an investment vehicle or managed account that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including in case of the Borrower (a) a winding-up, administration or
dissolution including, without limitation, bankruptcy (faillite), insolvency,
voluntary or involuntary liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de
paiement), controlled management (gestion controlee), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally and/or (b) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer being appointed, including, without limitation, a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to the overdue principal or
interest in respect of a Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan, plus 2.0% per annum, in each case to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Deferred Revenue” means the amount of long or short term deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

27



--------------------------------------------------------------------------------

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-2.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to Holdings and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a

 

28



--------------------------------------------------------------------------------

result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto and all Cash
Collateralized Letters of Credit have been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto and all Cash Collateralized Letters of
Credit have been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer)), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of issuance of such Equity Interests; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings (or any direct or indirect parent thereof), the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Holdings or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Administrative Agent prior to August 4, 2014, as being
“Disqualified Lenders” and made available to any Lender upon request and (b) any
Person who is a bona fide competitor identified in writing to the Administrative
Agent prior to the date hereof, as such list of bona fide competitors may be
updated by the Borrower (by furnishing such updates to the Administrative Agent)
from time to time thereafter, and (c) any Affiliate of each such Person referred
to in clause (a) or (b) that is identified in writing to the Administrative
Agent from time to time and in each case, any Affiliate of each such Person that
is clearly identifiable on the basis of such Affiliate’s name (in each case,
other than bona fide fixed income investors or debt funds that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business).

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(1) with respect to any Loan denominated in Dollars, the principal amount
thereof then outstanding (or in which such participation is held); and

(2) with respect to any L/C Obligation, (i) if denominated in Dollars, the
amount thereof and (ii) if denominated in an Approved Currency other than
Dollars, the amount thereof converted to Dollars in accordance with Section 1.08
and Section 2.03(i).

 

29



--------------------------------------------------------------------------------

“Electing Guarantor” means any Excluded Subsidiary that at the option, and in
the sole discretion, of Holdings has been designated as a Guarantor.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or

 

30



--------------------------------------------------------------------------------

determination that a Multiemployer Plan is in reorganization; (d) the filing by
the PBGC of a notice of intent to terminate any Pension Plan, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, respectively, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) appointment of a
trustee to administer any Pension Plan or Multiemployer Plan; (f) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code or Section 302, 303 or 304 of ERISA, whether or not
waived; (g) any Foreign Benefit Event; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate.

“Escrow Transfer Date” means each date on which Cash Collateral supporting a
Cash Collateralized Letter of Credit is transferred into an escrow account that
constitutes a Permitted Cash Collateral Arrangement and immediately following
such transfer the applicable Cash Collateralized Letter of Credit is terminated.

“Eurocurrency Rate” means, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or such comparable or successor rate which is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provision of this definition, the “Eurocurrency Rate” shall be
the interest rate per annum, determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two Business Days prior to the beginning of such Interest Period; provided that
solely with respect to the Initial Term Loans, the Eurocurrency Rate shall be
deemed to not be less than 1.00% per annum in all cases.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital and long-term accounts receivable of Holdings and its Restricted
Subsidiaries for such period (other than any such decreases arising from
acquisitions or dispositions by Holdings and its Restricted Subsidiaries
completed during such period or the application of purchase accounting), and
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, minus (b) the sum,

 

31



--------------------------------------------------------------------------------

without duplication, of (i) an amount equal to the amount of all non-cash
credits included in arriving at such Consolidated Net Income and cash charges
included in clauses (1) through (17) of the definition of “Consolidated Net
Income”, (ii) without duplication of amounts deducted pursuant to clause
(xi) below in prior periods, the amount of Capital Expenditures or acquisitions
of intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures, Capital Software Expenditures or
acquisitions were financed with internally generated cash or borrowings under
the Revolving Credit Facility, (iii) the aggregate amount of all principal
payments of Indebtedness of Holdings or its Restricted Subsidiaries during such
period (including (A) the principal component of payments in respect of
Capitalized Leases, (B) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.07, and (C) any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other voluntary and mandatory
prepayments of Term Loans and all prepayments and repayments of Revolving Credit
Loans and (Y) all prepayments in respect of any other loans under a revolving
credit facility other than the Revolving Credit Facility, except in the case of
clause (Y) to the extent there is an equivalent permanent reduction in
commitments thereunder), in each case, to the extent financed with internally
generated cash, (iv) an amount equal to the aggregate net non-cash gain on
Dispositions by Holdings and its Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital and long-term accounts receivable of Holdings and
its Restricted Subsidiaries for such period (other than any such increases
arising from acquisitions or dispositions by Holdings and its Restricted
Subsidiaries during such period or the application of purchase accounting),
(vi) cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness to the extent financed with internally
generated cash, (vii) without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal periods, the amount of Permitted Acquisitions,
Investments (other than Investments in cash and cash equivalents) and other
acquisitions made by Holdings and its Restricted Subsidiaries during such period
pursuant to Section 7.02 (other than Section 7.02(a) or (c)) to the extent that
such Permitted Acquisitions, Investments and acquisitions were financed with
internally generated cash or the proceeds of Revolving Credit Loans, (viii) the
amount of Restricted Payments paid during such period pursuant to
Section 7.06(i) (clauses (i), (ii) or (iii) only) or Section 7.06(g) to the
extent such Restricted Payments were financed with internally generated cash or
the proceeds of Revolving Credit Loans, (ix) the aggregate amount of
expenditures actually made by Holdings and its Restricted Subsidiaries in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period and were
financed with internally generated cash or the proceeds of Revolving Credit
Loans, (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness to the extent financed with internally generated cash, (xi) without
duplication of amounts deducted from Excess Cash Flow in prior periods, the
aggregate consideration required to be paid in cash by Holdings and its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Holdings following the end of
such period; provided that to the extent the aggregate amount of internally

 

32



--------------------------------------------------------------------------------

generated cash actually utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (xii) the amount of cash
taxes paid in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period (provided that
any such taxes were not deducted in determining Consolidated Net Income in a
prior period), (xiii) cash expenditures in respect of Swap Contracts during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income and financed with internally generated cash or the proceeds of Revolving
Credit Loans and (xiv) any payment of cash to be amortized or expensed over a
future period and recorded as a long-term asset to the extent financed with
internally generated cash (it being understood that the amortization or expense
of such payment shall not reduce Excess Cash Flow in any future period).
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for Holdings and its Restricted Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 31, 2015.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” has the meaning specified in the definition of Unsecured Bridge
Loans.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the applicable Administrative Agent or the L/C Issuer,
as the case may be, and the Borrower, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the applicable Administrative Agent or the L/C Issuer, as the case
may be, in the market where its foreign currency exchange operations in respect
of such currency are then being conducted, at or about 10:00 a.m. (New York City
time) on such date for the purchase of Dollars for delivery two Business Days
later.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, prohibits, or requires any consent or establishes any other condition
for or would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or a Guarantor; provided that (i) rights under
any such Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

 

33



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings or any of its Subsidiaries) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Holdings;

in each case to the extent designated as Excluded Contributions by Holdings
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be; provided such amounts may only be
designated as Excluded Contributions by Holdings to the extent such amounts were
Not Otherwise Applied prior to such date.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not Holdings or any Restricted
Subsidiary of Holdings contained in the agreements or documents granting or
governing such Capitalized Lease Obligation or purchase money obligation
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement or document because of an
assignment thereof, or a grant of a security interest therein, by the Borrower
or any Guarantor and (ii) such restriction relates only to the asset or assets
acquired by the Borrower or any Guarantor with the proceeds of such Capitalized
Lease Obligation or purchase money obligation and attachments thereto,
improvements thereof or substitutions therefor; provided that all proceeds paid
or payable to any of the Borrower or any Guarantor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such assets and all
rights to receive such proceeds shall be included in the Collateral to the
extent not otherwise required to be paid to the holder of any Capitalized Lease
Obligations or purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary of Holdings that is not, directly
or indirectly, a wholly-owned Subsidiary of Holdings, (b) any Subsidiary of a
Guarantor that does not have total assets in excess of 5.0% of Total Assets or
5.0% of revenues for Holdings and its Restricted Subsidiaries in each case,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations (other than any Contractual Obligation in favor of
Holdings or any of its Restricted Subsidiaries) existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (d) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guaranty shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any direct or indirect Foreign Subsidiary of
Holdings other than Restricted Subsidiaries organized under the laws of a
Covered Jurisdiction, (f) any not-for-profit Subsidiaries, (g) any Unrestricted
Subsidiaries, (h) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (i) [reserved], (j) [reserved],

 

34



--------------------------------------------------------------------------------

(k) any captive insurance subsidiaries, and (l) special purpose entities;
provided that, notwithstanding the foregoing, “Excluded Subsidiary” shall not
include (i) any Intermediate Holding Company, any US Business Holding Company or
the Borrower, (ii) any Electing Guarantor for so long as such Electing Guarantor
constitutes an Electing Guarantor in accordance with the terms of this Agreement
or (iii) any Guarantor referenced in the proviso of clause (f) of the definition
of “Collateral and Guarantee Requirements”.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Letters of Credit” means the Cash Collateralized Letters of Credit and
the Non-Cash Collateralized Letters of Credit.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

 

35



--------------------------------------------------------------------------------

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Extension
Series of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable), any current or future Treasury
Regulations or other official administrative guidance promulgated thereunder and
any intergovernmental agreements entered into in connection with the
implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published for any day that is a Business Day, the
average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Final Escrow Transfer Date” means the date on which the Escrow Transfer Date
has occurred with respect to each Cash Collateralized Letter of Credit and all
Cash Collateralized Letters of Credit have been terminated; provided that, to
the extent after such date the Administrative Agent, the applicable L/C Issuer
and the Borrower agree pursuant to Section 2.03(a) to one or more Cash
Collateralized Letters of Credit being issued and/or outstanding under this
Agreement, then the Final Escrow Transfer Date shall be deemed not to have
occurred until the Escrow Transfer Date occurs with respect to such subsequently
issued and/or outstanding Cash Collateralized Letters of Credit and such Cash
Collateralized Letters of Credit have been terminated.

“Financial Covenant” means the covenant set forth in Section 7.11.

“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(b).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Administrative Agent and the Collateral Agent are
hereby authorized to enter into) among the Borrower and the Guarantors from time
to time party thereto, the Administrative Agent, the Collateral Agent and one or
more collateral agents or representatives for the holders of Indebtedness that
is permitted under Section 7.03 to be, and intended to be, secured on a pari
passu basis with the Liens securing Obligations.

 

36



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, with respect to Holdings and its Restricted
Subsidiaries for any period, the ratio of Consolidated EBITDA for such period to
the Fixed Charges for such period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Equity Interests or preferred
stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving Pro Forma Effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Equity Interests or preferred
stock, as if the same had occurred at the beginning of the applicable
four-quarter period; provided, however, that the pro forma calculation of Fixed
Charges shall not give effect to any Indebtedness being incurred on such date
(or expected to be incurred thereafter) pursuant to Section 7.03.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by Holdings or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into Holdings or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, Disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such period as if such Investment, acquisition, Disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable four-quarter period.

“Fixed Charges” means, with respect to Holdings and its Restricted Subsidiaries
for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of

 

37



--------------------------------------------------------------------------------

1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now
or hereafter in effect or any successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan established or maintained outside
of the United States that under applicable Law is required to be funded through
a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings that is not a US Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the outstanding
L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and capital leases under GAAP as in effect on the date hereof (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capitalized Leases and obligations in respect
thereof.

 

38



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) each Intermediate Holding
Company and each US Business Holding Company, (iii) the direct and indirect
wholly owned Restricted Subsidiaries of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction, (iv) any Electing Guarantors
and (v) those Restricted Subsidiaries of Holdings that issue a Guaranty of the
Obligations after the Closing Date pursuant to Section 6.11 or otherwise, at the
option of the Borrower, issues a Guaranty of the Obligations after the Closing
Date.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

 

39



--------------------------------------------------------------------------------

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings Pledge Agreement” means that certain Pledge Agreement dated as of the
date hereof by and among Travelport Holdings Limited and the Administrative
Agent (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time).

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

40



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of Holdings appearing upon the balance sheet of Holdings solely
by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of Holdings and its Restricted Subsidiaries,
exclude (i) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms), (ii) intercompany transfer
pricing and marketing re-charge fees and (iii) intercompany royalty and/or
licensing agreements (including, cash collection arrangements in respect of
airline revenue), in each case made in the ordinary course of business or for
cash management purposes and (C) exclude obligations under or in respect of
Qualified Securitization Financing, operating leases or sale lease-back
transactions (except any resulting Capitalized Lease Obligations). The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. Notwithstanding anything in this definition to the contrary, Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

 

41



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any Tax that is in effect on the date such Lender becomes a party
to this Agreement, or designates a new Lending Office, except to the extent such
Lender (or its assignor, if any) was entitled immediately prior to the time of
designation of a new Lending Office (or assignment) to receive additional
amounts with respect to such Tax pursuant to Section 3.01, (v) any withholding
Taxes imposed under FATCA, and (vi) any U.S. federal backup withholding imposed
as a result of a failure by a Lender that is a United States person as defined
in Section 7701(a)(30) of the Code to deliver the form described in
Section 3.01(d)(i) and (vii) Luxembourg Taxes required to be deducted or
withheld pursuant to the European Union Council Directive 2003/48/EC of 3 June
2003 on taxation of savings income in the form of interest payments, as amended,
and several agreements concluded between Luxembourg and certain associated or
dependent territories of the European Union and the Luxembourg law dated
23 December 2005 as amended on savings paid to Luxembourg resident individuals.
For the avoidance of doubt, the term “Lender” for purposes of this definition
shall include each L/C Issuer.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date subject to the Initial Revolving Borrowing Cap;
provided that, without limitation, Letters of Credit may be issued on the
Closing Date to backstop or replace letters of credit, guarantees and
performance or similar bonds outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from existing
issuers of letters of credit outstanding on the Closing Date agreeing to become
L/C Issuers under this Agreement).

“Initial Revolving Borrowing Cap” means $30,000,000.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $2,375,000,000.

 

42



--------------------------------------------------------------------------------

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each February, May, August and November and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Holding Company” means each Subsidiary of Holdings as of the
Closing Date set forth on Schedule 1.01D hereto and after the Closing Date each
other Restricted Subsidiary of Holdings that, directly or indirectly, owns any
of the issued and outstanding Equity Interests of the Borrower (unless and until
such Person ceases to own any of the issued and outstanding Equity Interests of
the Borrower).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or

 

43



--------------------------------------------------------------------------------

other securities of another Person, (b) a loan (including by way of a listed
Eurobond), advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of Holdings and its
Restricted Subsidiaries, (i) intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms), (ii) intercompany transfer pricing and marketing re-charge fees and
(iii) intercompany royalty and/or licensing agreements (including, cash
collection arrangements in respect of airline revenue), in each case made in the
ordinary course of business or for cash management purposes or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investors” means each of (a) The Blackstone Group, (b) Angelo Gordon & Company
Investments, L.P., (c) Q Investments, L.P., (d) their respective Affiliates, but
not including, however, any portfolio companies of any of the foregoing and
(e) the other financial institutions set forth on Schedule 1.01F hereto.

“IP Rights” has the meaning set forth in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and Credit Suisse Securities (USA) LLC.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent and the Collateral
Agent are hereby authorized to enter into) among the Administrative Agent, the
Collateral Agent and one or more collateral agents or representatives for the
holders of Permitted Ratio Debt issued or incurred pursuant to Sections 7.03
(q) or (s) that are intended to be secured on a basis junior to the Obligations.
Wherever in this Agreement, an Other Debt Representative is required to become
party to the Junior Lien Intercreditor Agreement, if the related Indebtedness is
the initial Indebtedness incurred by Holdings or any Restricted Subsidiary to be
secured by a Lien on a basis junior to the Liens securing the Obligations, then
the Borrower, Holdings, each Intermediate Holding Company, the Subsidiary
Guarantors, the Collateral Agent and the Other Debt Representative for such
Indebtedness shall execute and deliver the Junior Lien Intercreditor Agreement.

 

44



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, constitutions, guidelines, regulations, ordinances,
codes and administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit (other than a Cash Collateralized Letter of Credit) which has
not been reimbursed on the applicable Honor Date or refinanced as a Revolving
Credit Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Facility Collateral Account” means, with respect to the L/C Issuer, the
“Account” as defined in the L/C Facility Collateral Account Agreement, which
shall initially be a blocked account maintained at The Bank of New York (or such
other financial institution selected by the L/C Issuer) under the sole dominion
and control of the L/C Issuer, which was funded with proceeds of Cash Collateral
prior to the date hereof and which may from time to time be funded with proceeds
of Cash Collateral in respect of Cash Collateralized Letters of Credit in
accordance with the terms of this Agreement and the L/C Facility Collateral
Account Agreement.

“L/C Facility Collateral Account Agreement” means the Control Agreement, dated
as of June 26, 2013, among Travelport LLC, the L/C Issuer and The Bank of New
York Mellon, as amended, restated, supplemented or modified from time to time.

“L/C Issuer” means (a) with respect to standby letters of credit, the
Administrative Agent, Credit Suisse AG and Morgan Stanley Senior Funding, Inc.,
(b) solely with regard to the Existing Letters of Credit, Credit Suisse AG,
Cayman Islands Branch and (c) with respect to standby letters of credit and, to
the extent agreed to by such Lender, commercial letters of credit, any other
Lender that becomes an L/C Issuer in accordance with Sections 2.03(k) or
10.07(k), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. If there is
more than one L/C Issuer at any given time, the term L/C Issuer shall refer to
the relevant L/C Issuer(s).

 

45



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCA Election” has the meaning set forth in Section 1.03(b).

“LCA Test Date” has the meaning set forth in Section 1.03(b).

“Lead Arrangers” means Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc., in their respective capacities as joint lead arrangers under this
Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event. Any determination by the Administrative Agent that a Lender
Default has occurred under any one or more of clauses (i) through (v) above
shall be conclusive and binding absent manifest error, and the applicable Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a

 

46



--------------------------------------------------------------------------------

Governmental Authority or an instrumentality thereof, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit and may be issued in an Approved Currency;
provided that in no event shall Deutsche Bank AG New York Branch, Credit Suisse
AG or Morgan Stanley Senior Funding, Inc. be obligated to issue commercial
letters of credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments; provided that no individual L/C Issuer shall issue Letters of
Credit under the Revolving Credit Facility in excess of one-third of the Letter
of Credit Sublimit then in effect (unless otherwise consented to by the
Administrative Agent and the applicable L/C Issuer); provided, further, that the
limitations set forth in the foregoing clauses (a) and (b) and the foregoing
proviso shall not apply to the Cash Collateralized Letters of Credit. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” means any acquisition or investment by one or
more of Holdings and its Restricted Subsidiaries of or in any assets, business
or Person permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or, a Revolving Credit Loan (including any
Incremental Term Loan and any extensions of credit under any Revolving
Commitment Increase).

 

47



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request, (vi) until the Final
Escrow Transfer Date, the L/C Facility Collateral Account Agreement and
(vii) any Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Agreement” means the management agreement between certain of the
management companies affiliated with The Blackstone Group and the Borrower
and/or Holdings (or any direct or indirect parent entity of Holdings), as in
effect on the Closing Date and as the same may be amended, supplemented or
otherwise modified in a manner not materially adverse to the Lenders.

“Management Agreement Termination Fees” means the one-time payment pursuant to
the terms of the Management Agreement of a termination fee to The Blackstone
Group and its Affiliates in the event of either a Change of Control or the
completion of the Parent IPO.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Manager” means Credit Suisse Securities (USA) LLC.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) material adverse
effect on the ability of the Loan Parties, taken as a whole, to fully and timely
perform any of their payment obligations under any Loan Document to which any of
the Loan Parties is a party or (c) material adverse effect on the rights and
remedies available to the Lenders or any Agent under any Loan Document.

“Material IP” means the intellectual property rights that are (i) material
(individually or in the aggregate) to the business of Holdings or any of its
Restricted Subsidiaries and (ii) owned by Holdings or any of its Subsidiaries.

“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party where the greater of (x) the cost and
(y) the net book value for such real property is in excess of $10,000,000 (at
the Closing Date or, with respect to real property acquired after the Closing
Date, at the time of acquisition, in each case, as reasonably estimated by the
Borrower in good faith).

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing Date, (ii) with respect to the Revolving Credit
Commitments, the date that is five years after the Closing Date, (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date

 

48



--------------------------------------------------------------------------------

applicable thereto as specified in the applicable Refinancing Amendment and
(v) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same may from time to time be amended, restated, supplemented, or
otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which Holdings, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly-owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings or a wholly-owned Restricted Subsidiary as a result
thereof, (iv) Taxes paid or reasonably estimated to be

 

49



--------------------------------------------------------------------------------

payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (i) above)
(x) related to any of the applicable assets and (y) retained by Holdings or any
of the Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that if no Default exists, Holdings may reinvest any portion of such proceeds in
assets used or useful for its business (which shall include any Investment
permitted by this Agreement) within 12 months of such receipt and such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 12 months of such receipt, so reinvested or contractually committed to be
so reinvested (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds (x) unless such proceeds
shall exceed $7,250,000 and (y) the aggregate net proceeds excluded under clause
(x) exceeds $21,750,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any of the Restricted Subsidiaries of any Indebtedness, net of all Taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.

“New Contracts” means binding new agreements or amendments to existing
agreements with customers.

“Non-Cash Collateralized Letters of Credit” means the existing letters of credit
set forth on Part II of Schedule 2.03.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of Holdings other than (a) Parent
(or any direct or indirect parent thereof or any Subsidiary of Parent (or such
direct or indirect parent thereof), (b) any Debt Fund Affiliates and (c) any
natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

50



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Non-US Collateral Documents” has the meaning set forth in the definition of
Collateral Documents.

“Non-US Guarantor” means each Guarantor other than a US Guarantor.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b) or to make a mandatory prepayment
or redemption of any Unsecured Bridge Loans or any Credit Agreement Refinancing
Indebtedness, (b) was not previously (and is not concurrently being) applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was or is (or may have been) contingent on receipt of such
amount or utilization of such amount for a specified purpose and (c) was not
utilized pursuant to Section 8.05. The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by
(b) above.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party (or any Restricted Subsidiary) arising under
any Secured Hedge Agreement or any Treasury Services Agreement (excluding any
Excluded Swap Obligations). Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of Holdings or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

 

51



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including, with respect to any Person organized under the laws of Luxembourg,
the articles of association (statuts)); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Orbitz TopCo” means Orbitz Worldwide, Inc. and any successor thereto.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Notes or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the aggregate outstanding Principal Amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans and Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing but excluding, in each case other than for purposes of
Section 2.03(g), any Cash Collateralized Letters of Credit), as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing but excluding, in each case other
than for purposes of Section 2.03(g), any Cash Collateralized Letters of Credit)
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Parent” means Travelport Worldwide Limited, a Bermuda exempted company.

 

52



--------------------------------------------------------------------------------

“Parent IPO” means the issuance by Parent (or any direct or indirect parent
company thereof) of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with (a) the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or (b) an equivalent exchange commission in connection with a listing of the
Parent’s (or any direct or indirect parent company thereof) common Equity
Interests on the London Stock Exchange, the Hong Kong Clearing Exchange and
Limited or the Singapore Exchange.

“Parent IPO Proceeds” means the net cash proceeds received by Parent in
connection with the consummation of the Parent IPO, which such net cash proceeds
are further contributed to Holdings.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Cash Collateral Arrangements” means arrangements reasonably
satisfactory to the Administrative Agent pursuant to which the Borrower from
time to time deposits cash and/or Cash Equivalents (a) with Deutsche Bank AG or
one of its affiliates or branches, as escrow agent, or another escrow agent
reasonably acceptable to the Administrative Agent in lieu of the issuance of a
letter of credit and (b) with one or more financial institutions for the purpose
of cash collateralizing letters of credit permitted under Section 7.03(u), in
each case, issued on behalf of, or to support, obligations of Holdings or a
Restricted Subsidiary not prohibited under this Agreement in an aggregate amount
for purposes of clauses (a) and (b) not to exceed, together with any Cash
Collateralized Letters of Credit, $100,000,000 at any time.

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by Holdings in
the form of one or more tranches of loans under this Agreement; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Obligations and is not

 

53



--------------------------------------------------------------------------------

secured by any property or assets of Holdings, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Loan Parties or (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Loan Parties, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) on or prior to the date that is
the Latest Maturity Date at the time such Indebtedness is incurred or issued,
(iv) the security agreements relating to such Indebtedness are substantially the
same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and (v) an Other Debt Representative acting on behalf of the holders of
such Indebtedness shall have become party to each Intercreditor Agreement.
Permitted First Priority Refinancing Notes will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (i) the Investors; provided that any financial
institution or Affiliate thereof that constitutes an Investor pursuant to clause
(e) of the definition thereof shall not constitute a Permitted Holder with
respect to any amounts owned by such financial institution, together with its
Affiliates, in excess of 10% on a fully diluted basis of the voting interest in
Parent’s Equity Interests or any other direct or indirect parent of Holdings,
and (ii) the Management Stockholders.

“Permitted Intercompany Activities” means any transactions between or among
Holdings and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of Holdings and its Subsidiaries and, in the good faith judgment of the
Borrower are necessary or advisable in connection with the ownership or
operation of the business of Holdings and its Subsidiaries, including, but not
limited to, (i) payroll, cash management, purchasing, insurance and hedging
arrangements and (ii) management, technology and licensing arrangements.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Person other than the Loan Parties, and (iii) to the extent secured, the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

 

54



--------------------------------------------------------------------------------

“Permitted Ratio Debt” means Indebtedness of Holdings or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof)
(i) no Event of Default shall be continuing or result therefrom and (ii) (x) if
such Indebtedness is secured on a pari passu basis with the Liens securing the
Obligations or any Permitted First Priority Credit Agreement Refinancing Debt,
the Consolidated First Lien Net Leverage Ratio is no greater than 4.15 to 1.00,
(y) if such Indebtedness is secured on a junior lien basis with the Liens
securing the Obligations or any Permitted First Priority Credit Agreement
Refinancing Debt, the Consolidated Secured Net Leverage Ratio is no greater than
4.40 to 1.00 and (z) if such Indebtedness is unsecured, either (1) the Fixed
Charge Coverage Ratio is no less than 2.00 to 1.00 or (2) the Consolidated Total
Net Leverage Ratio is no greater than 5.20 to 1.00, in each case, as of the last
day of the most recently ended Test Period; provided that, such Indebtedness
shall (A) in the case of clause (x) above, have a maturity date that is after
the Latest Maturity Date at the time such Indebtedness is incurred, and in the
case of clause (y) or (z) above, have a maturity date that is at least
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) in the case of clause (x) above, have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and, in the case of clause (y) or (z) above,
shall not be subject to scheduled amortization prior to maturity, (C) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party, be
subject to the Junior Lien Intercreditor Agreement and, if the Indebtedness is
secured on a pari passu basis with the Facilities or any Permitted First
Priority Credit Agreement Refinancing Debt, be (I) in the form of debt
securities and (II) subject to the First Lien Intercreditor Agreement and
(D) have covenants and events of default that in the good faith determination of
the Borrower are not materially less favorable (when taken as a whole) to the
Borrower than the covenants and events of default of the Loan Documents (when
taken as a whole) (provided that a certificate of the Borrower as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)) unless (I) the Lenders of the Term Loans receive
the benefit of such more restrictive terms or (II) any such provisions apply
after the Latest Maturity Date or shall otherwise be reasonably satisfactory to
Administrative Agent (it being understood that to the extent any financial
maintenance covenant is added for the benefit of the Indebtedness incurred
hereunder, no consent shall be required from the Administrative Agent or any of
the Lenders to the extent that such financial maintenance covenant (together
with any related “equity cure” provisions) is also added for the benefit of any
corresponding existing Facility); provided, further, that any such Indebtedness
incurred pursuant to clauses (x) or (y) above by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g) or 7.03(q),
does not exceed in the aggregate at any time outstanding the greater of
$100,000,000 determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such

 

55



--------------------------------------------------------------------------------

modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) at the time thereof, no Event of Default shall have occurred and
be continuing and (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, (ii) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (iii) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
was subject to an Intercreditor Agreement, the holders of such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness (if such
Indebtedness is secured) or their representative on their behalf shall become
party to such Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of second lien (or other junior lien) secured notes
or second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Junior Lien Intercreditor Agreement as a “Second Priority Representative”
thereunder, and (iv) such Indebtedness meets the Permitted Other Debt
Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Tax Restructuring” means each of the tax restructuring transactions
that occurred prior to the Closing Date and disclosed to the Administrative
Agent prior to the Closing Date and following the Closing Date, any
re-organizations and other activities related to tax planning and tax
re-organization (as determined by the Borrower in good faith) entered into after
the date hereof so long as such Permitted Tax Restructuring does not materially
impair the security interests of the Lenders and is otherwise not materially
adverse to the Lenders and after giving effect to such Permitted Tax
Restructuring, Holdings and its Restricted Subsidiaries otherwise complies with
Section 6.11.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

 

56



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” means, collectively, (a) “Pledged Debt” (as defined in the
Security Agreement) and (b) any other Collateral constituting “Pledged Debt,”
“Receivables,” “Intercompany Debt Documents” or terms of similar import (as
defined in any other Collateral Document).

“Pledged Equity” means, collectively, (a) “Pledged Equity” (as defined in the
Security Agreement) and (b) any other Collateral consisting of Equity Interests.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by Deutsche Bank AG New York Branch as its prime rate in effect at its principal
office in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by Holdings in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings and projected by
Holdings in good faith to result within 24 months following such transaction or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of
Holdings and the Restricted Subsidiaries; provided that (i) at the election of
Holdings, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition or the fair
market value of such Converted Restricted Subsidiary, as applicable, was less
than $7,500,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test

 

57



--------------------------------------------------------------------------------

Period, or such additional costs, as applicable, will be incurred during the
entirety of such Test Period; provided, further, that any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings or any of
the Restricted Subsidiaries in connection therewith (without giving effect to
the netting of any cash proceeds of such Indebtedness to the extent such
proceeds are being utilized in connection with any such Specified Transaction),
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by Holdings in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings and the Restricted Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment; provided,
further, that when calculating the Consolidated First Lien Net Leverage Ratio
for purposes of (i) the definition of “Applicable Rate”, (ii) the Applicable ECF
Percentage and (iii) determining actual compliance (and not Pro Forma Compliance
or compliance on a Pro Forma Basis) with Section 7.11, the events that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding

 

58



--------------------------------------------------------------------------------

$10,000,000 or otherwise constitutes an “eligible contract participant” under
the Commodity Exchange Act and which may cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary and (y) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all third party Indebtedness of
Parent and its Subsidiaries existing prior to the consummation of the
Transactions (other than existing capital leases and letters of credit and any
Indebtedness of Holdings and its Subsidiaries set forth on Schedule 7.03(b))
with the proceeds of the Initial Term Loans, the Unsecured Bridge Loans, the
issuance of certain Letters of Credit hereunder on the Closing Date and the
termination and release of all commitments, security interests and guarantees in
connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such

 

59



--------------------------------------------------------------------------------

Refinancing Amendment expressly provides that the Refinancing Term Loans,
Refinancing Term Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans provided for therein are intended to be a part of any
previously established Refinancing Series) and that provide for the same All-In
Yield and, in the case of Refinancing Term Loans or Refinancing Term
Commitments, amortization schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the net cash
proceeds of issuances, offerings or placement of debt obligations, or
refinancing or repayment pursuant to Section 3.07(a)(y)(I) of Initial Term Loans
substantially concurrently with the incurrence of, or conversion of the loans
thereunder into, new senior secured term loans that have an effective All-In
Yield (with the comparative determinations to be made by the Administrative
Agent consistent with generally accepted financial practices) that is less than
the All-In Yield of such Initial Term Loans so repaid, refinanced, substituted
or replaced, including without limitation, as may be effected through any
amendment, amendment and restatement or other modifications to this Agreement
relating to the interest rate for, or weighted average yield of, such Term Loans
or the incurrence of any Replacement Term Loans, in each case other than in
connection with a Change of Control, an initial public offering or a
Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

 

60



--------------------------------------------------------------------------------

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations but excluding,
for the avoidance of doubt, any L/C Obligations in respect of Cash
Collateralized Letters of Credit, under such Facility being deemed “held” by
such Lender for purposes of this definition) and (b) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) but
excluding, for the avoidance of doubt, any L/C Obligations in respect of Cash
Collateralized Letters of Credit, (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, and all L/C Obligations (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) but excluding, for the avoidance of doubt, any L/C Obligations in
respect of Cash Collateralized Letters of Credit and (b) aggregate unused
Revolving Credit Commitments; provided that unused Revolving Credit Commitment
of, and the portion of the Outstanding Amount of all Revolving Credit Loans, and
all L/C Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Credit
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer (or, in the case of a Luxembourg S.à r.l., a manager) of a Loan
Party and, as to any document delivered on the Closing Date, any secretary or
assistant secretary (or, in the case of a Luxembourg S.à r.l., a manager) of
such Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means the aggregate amount of cash and Cash Equivalents
(a) credited to the L/C Facility Collateral Account as of such date and
(b) subject to a Lien permitted by Section 7.01(ii).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Holdings’ or a Restricted Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).

 

61



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary. For the avoidance of doubt, Restricted Subsidiary shall
include each Intermediate Holding Company, each US Business Holding Company and
the Borrower. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of Holdings.

“Reversion Date” has the meaning set forth in Article VII.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and, (b) purchase participations in L/C Obligations in respect
of Letters of Credit, in an aggregate Principal Amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Revolving Credit Commitments” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $100,000,000 on the Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement. For the avoidance of doubt, L/C Obligations in respect
of Cash Collateralized Letters of Credit shall not be taken into account for
purposes of calculating Revolving Credit Commitments.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations at such
time (other than with respect to Cash Collateralized Letters of Credit).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender to the Borrower.

 

62



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between Holdings or any Restricted Subsidiary and
any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto
(including bank accounts and books and records but excluding Material IP)
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to Holdings
or any of its Restricted Subsidiaries (other than a Securitization Subsidiary)
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
contributes or grants a security interest in such accounts receivable or
Securitization Assets or assets related thereto (excluding Material IP) to
either (a) a Person that is not Holdings or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells, contributes or grants a security
interest in such accounts receivable or Securitization Assets or assets related
thereto to a Person that is not Holdings or a Restricted Subsidiary.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Securitization Financings and ancillary
activities directly in support thereof.

 

63



--------------------------------------------------------------------------------

“Security Agreement” means the US Security Agreement substantially in the form
of Exhibit G, dated as of the Closing Date, among US Guarantors and the
Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Similar Business” means (1) any business conducted or proposed to be conducted
by Holdings or any of its Restricted Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which
Holdings and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-4.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-5, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

64



--------------------------------------------------------------------------------

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-6.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-7, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Investors” means each of (a) The Blackstone Group, (b) Angelo
Gordon & Company Investments, L.P., (c) Q Investments, L.P., (d) their
respective Affiliates, but not including, however, any portfolio companies of
any of the foregoing and (e) each other financial institution set forth on
Schedule 1.01F hereto to the extent such financial institution, together with
its Affiliates, owns 20% or more on a fully diluted basis of the voting interest
in Parent’s Equity Interests or any other direct or indirect parent of Holdings.

“Specified Representations” means those representations and warranties made by
any Loan Party (after giving effect to the applicable Permitted Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the extent
such conflict has not resulted, and would not reasonably be expected to result,
in a Material Adverse Effect (as such term or similar definition is defined in
the main transaction agreement governing the applicable Permitted Acquisition),
5.04, 5.13, 5.18, 5.20 and 5.21).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that Revolving Commitment Increases
and Incremental Revolving Credit Commitments, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.

“Sterling” or “£” means freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

65



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings. For the avoidance of doubt, any entity
that is owned at a 50.0% or less level (as described above) shall not be a
“Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

66



--------------------------------------------------------------------------------

“Tax Group” has the meaning set forth in Section 7.06(i)(iii).

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01(a) or (b), as applicable.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

“Total Market Capitalization” means the aggregate market value of Parent’s
Equity Interests following the Parent IPO, which is calculated by multiplying
the outstanding Equity Interests of the Parent by the market price of a single
Equity Interest of the Parent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

67



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and any Initial Revolving Borrowing on the Closing Date and the execution and
delivery of Loan Documents entered into on the Closing Date, (b) the
Refinancing, (c) the incurrence of the Unsecured Bridge Loans and (d) the
payment of Transaction Expenses.

“Transaction Expenses” means any fees or expenses incurred or paid, Holdings,
the Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any original issue discount or upfront fees), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Transformative Acquisition” means any acquisition that is either (a) not
permitted by this Agreement immediately prior to the consummation of such
acquisition or (b) if permitted by this Agreement immediately prior to the
consummation of such acquisition, would not provide Holdings and its
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

“Treasury Services Agreement” means any agreement between Holdings or any
Subsidiary and any Approved Counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Holdings as of March 31, 2014 and June 30, 2014 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings as of
March 31, 2014 and June 30, 2014.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i). Any
Unreimbursed Amount in respect of any Cash Collateralized Letter of Credit shall
be reduced to the extent any portion thereof is reimbursed with funds withdrawn
from the L/C Facility Collateral Account as provided in Section 2.03.

“Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed on
Schedule 1.01C, (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.

 

68



--------------------------------------------------------------------------------

“Unsecured Bridge Loans” means (a) unsecured bridge loans issued on the Closing
Date pursuant to the Bridge Loan Agreement, (b) any extended term loans under
the Bridge Loan Agreement that are automatically converted from any bridge loans
referred to in clause (a) in accordance with the terms of the Bridge Loan
Agreement or (c) any unsecured notes, unsecured term loans or other permanent
unsecured debt securities (the “Exchange Notes”) issued in accordance with the
terms of the Bridge Loan Agreement pursuant to an indenture having the terms and
conditions set forth on Exhibit B to the Bridge Loan Agreement the proceeds of
which are applied to refinance the Indebtedness referred to in clause (a) or
(b); provided that in connection with the refinancing referred to in this clause
(c), the principal amount of the Exchange Notes does not exceed the principal
amount of the Indebtedness referred to in clause (a) or (b) so refinanced except
by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing.

“US Subsidiary” means any Restricted Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

“US Guarantor” means each US Subsidiary that constitutes a Guarantor.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Worldspan” means Worldspan Technologies Inc.

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

69



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, Consolidated Secured Net Leverage Ratio, Fixed Charge
Coverage Ratio and Consolidated Total Net Leverage Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis;
provided that, in connection with any Specified Transaction that is a Limited
Condition Transaction, for purposes of determining compliance with any test or
covenant for any action advisable (as determined by the Borrower in good faith)
for the consummation of a Limited Condition Transaction contained in Sections
6.14, 7.01, 7.02, 7.03 and 7.04 of this Agreement during any period which
requires the calculation of any of the foregoing ratios or any basket that is
measured as a percentage of Total Assets or Consolidated EBITDA and, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCA Election”) the date
of determination for calculation of any such ratios shall be deemed to be the
date the definitive agreements for such Specified Transaction that is a Limited
Condition Transaction are entered into (the “LCA Test Date”) and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent date of determination ending prior
to the LCA Test Date, the Borrower could have taken such action on the relevant
LCA Test Date in compliance with such ratio or basket, such ratio or basket
shall be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has

 

70



--------------------------------------------------------------------------------

made an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken. If the Borrower has made an LCA Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof and any
associated Lien) have been consummated.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by Holdings pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

71



--------------------------------------------------------------------------------

SECTION 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

SECTION 1.09 [Reserved].

SECTION 1.10 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section 1.10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agents or the L/C Issuer, as the case may be, and the
Borrower, or, in the absence of such agreement, such rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agents or
the L/C Issuer, as the case may be, in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount with respect to a Letter of Credit shall be made in accordance
with Section 2.03(i). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06,
7.11, 7.12 or 7.13 or for calculating the Consolidated First Lien Net Leverage
Ratio, Consolidated Secured Net Leverage Ratio and Consolidated Total Net
Leverage Ratio, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
applicable period.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

72



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
from the Closing Date until the Maturity Date with respect to such Revolving
Credit Lender’s applicable Revolving Credit Commitment, in an aggregate
Principal Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment at such time; provided that (i) the
aggregate principal amount of Revolving Credit Loans made on the Closing Date
shall not exceed the Initial Revolving Borrowing Cap, and (ii) after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitments, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
(and promptly confirmed in writing). Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. New York City time (i) three
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (ii) 10:00 a.m. New York City time on the Business Day of a
requested date of any Borrowing of Base Rate Loans; provided that the notice
referred to in subclause (i) above may be delivered no later than one
(1) Business Day prior to the Closing Date in the case of initial Credit
Extensions. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Section 2.14(a),
each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $2,000,000, or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c), 2.14(a),
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing of a particular
Class, a Revolving Credit Borrowing, a conversion of Term Loans of any Class or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans of a Class or Revolving
Credit Loans are to be converted, (v) [reserved] and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as or converted to Base Rate Loans. Any
such automatic conversion to Base Rate Loans

 

73



--------------------------------------------------------------------------------

shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due under
Section 3.05 in connection therewith.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in any Approved Currency for the account of the Borrower or any Subsidiary of
the Borrower and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit,

 

74



--------------------------------------------------------------------------------

and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Lender’s Revolving Credit Commitment
or (y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof. Existing
Letters of Credit may not be renewed or extended upon the current expiry date
thereof but may be replaced with new Letters of Credit pursuant to the terms of
this Section 2.03; provided that prior to the Escrow Transfer Date with respect
to any Cash Collateralized Letter of Credit, such Cash Collateralized Letter of
Credit that is required to be replaced in accordance with its terms may be
replaced so long as such Letter of Credit is Cash Collateralized at the time of
issuance in accordance with the provisions of this Agreement. It is understood
and agreed that following the Final Escrow Transfer Date, no Cash Collateralized
Letters of Credit will be issued and/or outstanding under this Agreement unless
otherwise agreed among the Administrative Agent, the applicable L/C Issuer and
the Borrower (subject to Section 7.03(u)) and such Letter of Credit is
designated by such parties as a Cash Collateralized Letter of Credit.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

 

75



--------------------------------------------------------------------------------

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Borrower or his/her delegate or designee. Such Letter of Credit Issuance Request
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 1:00 p.m. (New York City time) at least three Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such other date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Issuance Request
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the relevant Approved
Currency in which such Letter of Credit is to be denominated; (d) the expiry
date thereof; (e) the name and address of the beneficiary thereof; (f) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(g) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (h) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Issuance Request shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant L/C Issuer may reasonably
request.

 

76



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such twelve month period
to be agreed upon by the relevant L/C Issuer and the Borrower at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is three (3) Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Approved Currency, the Borrower shall reimburse the L/C Issuer
in such Approved Currency, unless the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Approved Currency, the L/C Issuer shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination

 

77



--------------------------------------------------------------------------------

thereof. Not later than 1:00 p.m. (New York City time), in the case of a drawing
in Dollars, or 11:00 a.m. (New York city time), in the case of a drawing in an
Approved Currency, on the next Business Day immediately following any payment by
an L/C Issuer under a Letter of Credit that the Borrower receives notice thereof
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing in the relevant Approved Currency; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with this Section 2.03 that such payment be financed with a Revolving Credit
Borrowing under the Revolving Credit Facility in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit Borrowing. If the
Borrower fails to so reimburse such L/C Issuer by such time, (I) in the case of
a Cash Collateralized Letter of Credit, such L/C Issuer shall, to the extent
permitted under applicable Law, withdraw funds on deposit in the L/C Facility
Collateral Account in an amount equal to the Unreimbursed Amount and (II)
otherwise, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof) (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share or other
applicable share provided for under this Agreement thereof. In the case of the
foregoing subclause (II), the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Eurocurrency Rate Loans, as applicable, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Pro Rata Share or other applicable share provided for under this
Agreement of the Unreimbursed Amount not later than 2:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan or Eurocurrency Rate Loan, as applicable,
to the Borrower in such amount. The Administrative Agent shall promptly remit
the funds so received to the relevant L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount (I) in respect of a Cash
Collateralized Letter of Credit that is not fully reimbursed due to lack of
sufficient funds in the L/C Facility Collateral Account or (II) in respect of
any other Letter of Credit that is not fully refinanced by a Revolving Credit
Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as applicable, because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, in the case of the foregoing subclause (II), the Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and in the case of
the foregoing subclauses (I) and (II), such Unreimbursed Amount shall bear
interest (which begins to accrue upon funding by

 

78



--------------------------------------------------------------------------------

the L/C Issuer) at the Default Rate for Revolving Credit Loans. In the case of
the foregoing subclause (II), each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii) The L/C Issuer shall determine the Dollar Amount of the L/C Obligations in
respect of a Letter of Credit denominated in an Approved Currency as of the
Honor Date.

(d) Repayment of Participations. Other than in the case of any Cash
Collateralized Letter of Credit, (i) if, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or

 

79



--------------------------------------------------------------------------------

other applicable share provided for under this Agreement hereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and, in the case of Letters of Credit other than Cash Collateralized Letters of
Credit, to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

 

80



--------------------------------------------------------------------------------

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Approved Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default

 

81



--------------------------------------------------------------------------------

occurs and is continuing and the Administrative Agent or the Lenders holding a
majority of the Revolving Credit Commitments, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02,
(iii) at any time a Cash Collateralized Letter of Credit is no longer Cash
Collateralized in an amount not less than 103% of the amount thereof or (iv) an
Event of Default set forth under Section 8.01(f) occurs and is continuing, the
Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to 103% of such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date or
as of the date such Cash Collateralized Letter of Credit is no longer Cash
Collateralized in an amount not less than 103% of the amount thereof, as the
case may be), and shall do so not later than 2:00 p.m., New York City time on
(x) in the case of the immediately preceding clauses (i) and (ii), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon, New York City time or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
any L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Appropriate Lenders, as collateral for the L/C Obligations, cash
or deposit account balances (“Cash Collateral”) pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders) in an amount not less than 103% of the aggregate amount of the relevant
L/C Obligations. Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Credit Lenders of the applicable Facility, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing, including with respect to the L/C Facility Collateral
Account, as applicable; provided that such security interest in respect of the
L/C Facility Collateral Account is subject to the last sentence of this
Section 2.03(g). Cash Collateral shall be maintained in a Cash Collateral
Account or the L/C Facility Collateral Account, as applicable, and may be
invested in readily available Cash Equivalents as directed by the Borrower;
provided that Cash Collateral in respect of the Cash Collateralized Letters of
Credit shall be maintained in the L/C Facility Collateral Account. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are expressly subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than 103% of the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) 103%
of such aggregate Outstanding Amount over (b) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds 103% of the
then Outstanding Amount of such L/C Obligations (or, with respect to any Cash
Collateralized Letters of Credit, to the extent the amount of any Cash
Collateral in respect thereof exceeds 103% of the then Outstanding Amount of
such Cash Collateralized Letter of Credit) and so long as no Event of Default
has occurred and is continuing or would result therefrom, the excess shall be
refunded to the Borrower. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this

 

82



--------------------------------------------------------------------------------

Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing or would result
therefrom, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower (other than any Cash Collateral
required pursuant to this Section 2.03(g) with respect to any Cash
Collateralized Letter of Credit). No Person (other than any L/C Issuer of any
Cash Collateralized Letter of Credit (or the Administrative Agent on behalf of
and at the written direction of any such L/C Issuer)) shall have the right to
make any withdrawal from the L/C Facility Collateral Account or to exercise any
other right or power with respect thereto. Each party hereto hereby consents to
the terms and performance of the L/C Facility Collateral Account Agreement. Each
Lender hereby acknowledges that (A) pursuant to the L/C Facility Collateral
Account Agreement, Travelport LLC has granted to the L/C Issuer(s) of Cash
Collateralized Letters of Credit a first priority perfected Lien on the L/C
Facility Collateral Account, the funds credited thereto and the proceeds thereof
to secure its obligations in respect of the Cash Collateralized Letters of
Credit, which Lien inures to the sole benefit of the L/C Issuer(s) of Cash
Collateralized Letters of Credit in its capacity as L/C Issuer (and not in any
other capacity it may have as an Agent or Lender hereunder), (B) no Lien created
under the Collateral Documents on the L/C Facility Collateral Account, the funds
credited thereto or the proceeds thereof will be perfected as a result of the
L/C Facility Collateral Account Agreement or any agreements of the Loan Parties
set forth therein and (C) any Liens created under the Collateral Documents on
the L/C Facility Collateral Account, the funds credited thereto or the proceeds
thereof that are unperfected are effectively subordinated to the Lien thereon
for the benefit of the L/C Issuer(s) of Cash Collateralized Letters of Credit
created under the L/C Facility Collateral Account Agreement to the extent such
Lien is perfected.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans times the Dollar Equivalent of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
February, May, August and November, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the Dollar Equivalent of the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases

 

83



--------------------------------------------------------------------------------

periodically pursuant to the terms of such Letter of Credit). Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable in Dollars on the first Business Day after the end of each
February, May, August and November, commencing with the first such date to occur
after the issuance of such Letter of Credit (or with respect to Existing Letters
of Credit, the Closing Date), on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account in Dollars, with respect to each Letter of Credit
issued by it the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be

 

84



--------------------------------------------------------------------------------

deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.03(g). Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the L/C Issuers and the Borrower, without the consent of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

(p) Currency Equivalents. Each determination of the Dollar Amount of any L/C
Obligations denominated in an Approved Currency other than Dollar shall be based
on the Exchange Rate (x) on the date of the related Letter of Credit Application
for purposes of the initial such determination for any L/C Obligations and
(y) on the fourth Business Day prior to the date as of which such Dollar Amount
is to be determined, for purposes of any subsequent determination.

SECTION 2.04 Reserved.

SECTION 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to clause (iii) below, written
notice to the Administrative Agent by the Borrower, at any time or from time to
time voluntarily prepay Term Loans of any Class and Revolving Credit Loans in
whole or in part without premium or penalty (subject to Section 2.05(a)(iv);
provided that (1) such notice must be received by the Administrative Agent not
later than 1:00 p.m. New York City time (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior
to any prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate
Loans shall be in a minimum Principal Amount of $2,000,000, or a whole multiple
of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall
be in a minimum Principal Amount of $1,000,000 or a whole multiple of $500,000
in excess thereof or, in each case, if less, the entire Principal Amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon to such date, together with any
additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings (and

 

85



--------------------------------------------------------------------------------

the application of such prepayment to scheduled maturities of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share as provided for under this Agreement.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment (i) would have resulted from a refinancing of all
or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed or (ii) would have resulted from an
initial public offering, which initial public offering shall not be consummated
or shall otherwise be delayed. Each prepayment of any Class of Term Loans
pursuant to this Section 2.05(a) shall be applied in an order of priority to
repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) In the event that, on or prior to the one-year anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces any Initial
Term Loans pursuant to a Repricing Transaction (including, for avoidance of
doubt, any prepayment made pursuant to Section 2.05(b)(iii) that constitutes a
Repricing Transaction), or (y) effects any amendment, amendment and restatement
or other modification of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, refinanced, substituted or replaced and (II) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable Initial
Term Loans amended or otherwise modified pursuant to such amendment. If, on or
prior to the one-year anniversary of the Closing Date, any Term Lender that is a
Non-Consenting Lender and is replaced pursuant to Section 3.07(a) in connection
with any amendment, amendment and restatement or other modification of this
Agreement resulting in a Repricing Transaction, such Term Lender (and not any
Person who replaces such Term Lender pursuant to Section 3.07(a)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and no proceeds of Revolving Credit Borrowings are applied to fund any
such repayment, any Company Party may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Holdings or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) on the following
basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any

 

86



--------------------------------------------------------------------------------

such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(v); provided that no Company Party shall
initiate any action under this Section 2.05(a)(v) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by a Company Party on the applicable Discounted
Prepayment Effective Date; or (II) at least three Business Days shall have
passed since the date the Company Party was notified that no Term Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Company Party’s election not to accept any Solicited Discounted Prepayment
Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

87



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each

 

88



--------------------------------------------------------------------------------

Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term
Lender is willing to have prepaid at the Submitted Discount. Any Term Lender
whose Discount Range Prepayment Offer is not received by the Auction Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction

 

89



--------------------------------------------------------------------------------

Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by a Company
Party shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

 

90



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party

 

91



--------------------------------------------------------------------------------

and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

 

92



--------------------------------------------------------------------------------

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ending December 31, 2015) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be offered to
be prepaid in accordance with clause (b)(ix) below, an aggregate principal
amount of Term Loans in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements minus (B) the sum of (1) all voluntary prepayments of Term Loans made
during such fiscal year or after year-end and prior to when such Excess Cash
Flow prepayment is due (including the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a)(v) and Term Loans prepaid at a discount to
par pursuant to Dutch Auctions during such time, in each case, up to the actual
cash purchase price thereof during such time) and (2) all voluntary prepayments
of Revolving Credit Loans during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is due to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (1) and (2), to the extent such
prepayments are funded with the internally generated cash or borrowings under
the Revolving Credit Facility and, without duplication of any deduction from
Excess Cash Flow in any prior period.

 

93



--------------------------------------------------------------------------------

(ii) If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05 (a), (b), (c), (d), (e), (g), (h)(i), (i), (l), (n),
(o), (p), (r), (s), (t) or (u)), or (y) any Casualty Event occurs, which results
in the realization or receipt by Holdings or Restricted Subsidiary of Net
Proceeds, the Borrower shall cause to be offered to be prepaid in accordance
with clause (b)(ix) below, on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt by Holdings or any Restricted
Subsidiary of such Net Proceeds, subject to clause (b)(xi) below, an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received; provided that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase any Permitted First
Priority Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Liens securing Obligations) pursuant to the terms
of the documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further, that (A) the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly and (B) to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof.

(iii) If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
after the Closing Date (other than Indebtedness not prohibited under
Section 7.03 (excluding Section 7.03(t)), the Borrower shall cause to be offered
to be prepaid in accordance with clause (b)(x) below an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings or such Restricted Subsidiary of such Net Proceeds.

(iv) If a Parent IPO occurs after the Closing Date, the Borrower shall cause to
be offered to be prepaid Term Loans in an aggregate principal amount equal to
100% of the Declined IPO Proceeds (as defined in the Bridge Loan Agreement) on
or prior to the date which is the later of (A) five (5) Business Days after the
receipt by Holdings or the Borrower of such Parent IPO Proceeds and (B) one
(1) Business Day after notice to the Borrower in accordance with Section 2.05(b)
of the Bridge Loan Agreement that any Parent IPO Proceeds constitute Declined
IPO Proceeds (as defined in the Bridge Loan Agreement).

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly

 

94



--------------------------------------------------------------------------------

prepay or cause to be promptly prepaid (in any event, within five Business Days)
Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans);
(B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i) through (iv) of this Section 2.05(b) shall be applied to the
scheduled installments of principal thereof following the date of prepayment
pursuant to Section 2.07(a) in direct order of maturity; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

(ix) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b), (A) each Lender of Term Loans will have
the

 

95



--------------------------------------------------------------------------------

right to refuse such offer of prepayment by giving written notice of such
refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Borrower shall not prepay any Term Loans of such Lender on
the date that is specified in clause (B) below), (B) the Borrower will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment
refused by Lenders of Term Loans (such refused amounts, the “Declined Proceeds”)
may be retained by the Borrower.

(x) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

(xi) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States or Luxembourg, the portion
of such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.05 but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States or
Luxembourg (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Proceeds or Excess Cash Flow that, in each case, would
otherwise be required to be used to make an offer of prepayment pursuant to
Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Subsidiary Excess Cash Flow would have
material adverse tax cost consequences with respect to such Net Proceeds or
Excess Cash Flow, such Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that in the case of this
clause (ii), on or before the date on which any such Net Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b) or any such Excess Cash Flow would have been
required to be applied to prepayments pursuant to Section 2.05(b), the Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of

 

96



--------------------------------------------------------------------------------

additional taxes that would have been payable or reserved against if such Net
Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net Proceeds
or Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary); provided that any such prepayment pursuant to this clause
(ii) shall be deemed a mandatory prepayment made pursuant to Section 2.05(b) and
not a voluntary prepayment for purposes of calculating Excess Cash Flow or any
Excess Cash Flow prepayment under Section 2.05(b)(i).

(xii) If at the time of each prepayment of Term Loans pursuant to
Section 2.05(b)(ii) or, except with respect to Loans incurred in connection with
any Refinancing Amendment, Term Loan Extension Request, Revolver Extension
Request or any Incremental Amendment or Section 2.05(b)(iii), so long as the
Borrower is required to apply such amounts to any outstanding Unsecured Bridge
Loans, then the Borrower shall not be required to prepay Term Loans pursuant to
this Section 2.05(b) and shall instead apply such Net Proceeds to repay
Unsecured Bridge Loans pursuant to the Bridge Loan Agreement.

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit exceeds the amount
of the Revolving Credit Facility, such sublimit shall be automatically reduced
by the amount of such excess. The amount of any such Commitment reduction shall
not otherwise be applied to the Letter of Credit Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender of each Class
shall be automatically and permanently reduced to $0 upon the funding of Initial
Term Loans of such Class to be made by it on the Closing Date. The Revolving
Credit Commitment of each Class shall automatically and permanently terminate on
the Maturity Date with respect to such Class of Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

97



--------------------------------------------------------------------------------

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each
February, May, August and November, commencing with the first full quarter after
the Closing Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Initial Term Loans outstanding on the Closing Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05) and (ii) on
the Maturity Date for the Initial Term Loans, the aggregate principal amount of
all Initial Term Loans outstanding on such date. In the event any Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans are made, such
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans, as
applicable, shall be repaid by the Borrower in the amounts and on the dates set
forth in the Incremental Amendment, Refinancing Amendment or Extension Amendment
with respect thereto and on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to the Applicable Rate with respect
to Revolving Credit Loan commitment fees, times the actual daily amount by which
the aggregate Revolving Credit Commitment for the applicable Facility exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued

 

98



--------------------------------------------------------------------------------

with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender, except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided,
further, that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date for the Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each February, May, August and November, commencing with the
first such date during the first full fiscal quarter to occur after the Closing
Date and on the Maturity Date for the Revolving Credit Commitments. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days, or three hundred and sixty-six (366) days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

99



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to an Approved
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for
Dollar-denominated payments and in Same Day Funds not later than 1:00 p.m. New
York City time on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder in an Approved Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Approved Currency and in Same Day Funds not later than 2:00 p.m.
(London time) (or, if earlier, 9:00 a.m. New York city time) on the dates
specified herein. If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in an Approved Currency, the Borrower
shall make such payment in Dollars in an amount equal to the Dollar Equivalent
of such Approved Currency payment amount. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office. All payments received by
the Administrative Agent after the time specified above shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

 

100



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit), such Lender
shall forthwith on demand pay to the Administrative Agent the amount thereof in
Same Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount (including, without limitation, failure to fund participations
in respect of any Letter of Credit) forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

101



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders,
at a cash price equal to the par amount thereof, plus all accrued and unpaid
interest and fees thereon, such participations in the Loans made by them and/or
such subparticipations in the participations in L/C Obligations held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such Loans or such participations, as the case
may be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. For avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time (including the application of
funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender

 

102



--------------------------------------------------------------------------------

may, to the fullest extent permitted by applicable Law, exercise all its rights
of payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans and Incremental Revolving
Credit Loans (and any related Commitments of such Incremental Revolving Credit
Loans) may have identical terms to any of the Revolving Credit Loans (and
related Commitments) and be treated as the same Class as any of such Revolving
Credit Loans (and any related Commitments of such Incremental Revolving Credit
Loans (and related Commitments)).

 

103



--------------------------------------------------------------------------------

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent, and each L/C Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases to
the extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or similar Investment, no Event of Default under
Sections 8.01(a) or (f) shall have occurred and be continuing at the time of
entering into a definitive agreement in respect thereof, or (y) if otherwise, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) shall be satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment);
provided that if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or similar Investment, (x) the reference in
4.02(i) to the accuracy of the representations and warranties shall refer to the
accuracy of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii) [reserved];

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

 

104



--------------------------------------------------------------------------------

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed (1) $50,000,000 (which shall be in
the form of Incremental Revolving Credit Commitments), plus (2) the sum of
(A) $300,000,000, less the aggregate principal amount of Indebtedness incurred
pursuant to Section 7.03(q) at or prior to such time plus (B) all voluntary
prepayments of Term Loans and voluntary commitment reductions of Revolving
Credit Commitments prior to or simultaneous with the Incremental Facility
Closing Date (excluding (i) voluntary prepayments of Incremental Term Loans and
voluntary commitment reductions of Incremental Revolving Credit Commitments, to
the extent such Incremental Term Loans and Incremental Revolving Credit
Commitments were obtained pursuant to clause (C) below and (ii) voluntary
prepayments from the proceeds of Indebtedness), plus (C) additional unlimited
amounts so long as (i) in the case of Indebtedness secured on a pari passu basis
with the Liens securing the Obligations, the Consolidated First Lien Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available, as if any Incremental Term Loans or
Incremental Revolving Credit Commitments, as applicable, available under such
Incremental Commitments had been outstanding on the last day of such period,
and, in each case (x) with respect to any Incremental Revolving Credit
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans, does not exceed 4.15 to 1.00, (ii) in the case of Indebtedness secured on
a junior basis to Liens securing the Obligations, the Consolidated Secured Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available, as if any Incremental Term Loans available
under such Incremental Commitments had been outstanding on the last day of such
period, and without netting the cash proceeds of any such Incremental Loans,
does not exceed 4.15 to 1.00 or (iii) in the case of any Indebtedness
contractually subordinated in right of payment to the Obligations or unsecured
Indebtedness, either (1) the Consolidated Total Net Leverage Ratio does not
exceed 4.95 to 1.00 or (2) the Fixed Charge Coverage Ratio is no less than 2.00
to 1.00, in each case determined on a Pro Forma Basis as of the last day of the
most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available as if any Incremental Term Loans
under such Incremental Commitments had been outstanding on the last day of such
period, and without netting the cash proceeds of any such Incremental Loans; and

(vi) such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not consistent with the Term Loans or Revolving
Credit Commitments, as applicable, each existing on the Incremental Facility
Closing Date (i) have covenants and events of default that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the covenants

 

105



--------------------------------------------------------------------------------

and events of default of the Loan Documents (when taken as a whole) (provided
that a certificate of the Borrower as to the satisfaction of such requirement
delivered at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) unless (x) the
Lenders of the Term Loans receive the benefit of such more restrictive terms or
(y) any such provisions apply after the Latest Maturity Date or shall otherwise
be reasonably satisfactory to Administrative Agent (it being understood that to
the extent any financial maintenance covenant is added for the benefit of any
such Incremental Commitment, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant (together with any related “equity cure” provisions) is
also added for the benefit of any corresponding existing Facility, and
(ii) shall otherwise be reasonably satisfactory to Administrative Agent. In any
event:

(i) the Incremental Term Loans:

(A) shall rank pari passu or junior in right of payment or of security with the
initial Revolving Credit Loans (and related Commitments) and the initial Term
Loans (and to the extent subordinated in right of payment or security, subject
to intercreditor arrangements reasonably satisfactory to the Administrative
Agent), or shall be unsecured

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans (without
giving effect to prior prepayments that would otherwise modify the Weighted
Average Life to Maturity of the Initial Term Loans),

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

(ii) any Revolving Commitment Increase shall be on the same terms (including
maturity date and interest rates) and pursuant to the same documentation (other
than the Incremental Amendment evidencing any such Revolving Commitment
Increase) applicable to the existing Revolving Credit Facility, the Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be
identical to the Revolving Credit Commitments and the Revolving Credit Loans,
other than the Maturity Date, the All-In Yield and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

 

106



--------------------------------------------------------------------------------

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature or provide for scheduled amortization or mandatory
commitment reductions earlier than the Latest Maturity Date of any Revolving
Credit Loans outstanding at the time of incurrence of such Incremental Revolving
Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Sections 2.03(n) to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments on the Incremental Facility Closing Date (and except as provided in
Section 2.03(n), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date.

 

107



--------------------------------------------------------------------------------

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans under Incremental
Term Loan Commitments (other than with respect Incremental Loans up to an amount
not to exceed $150,000,000 to the extent incurred to finance a Permitted
Acquisition or other acquisition not prohibited by this Agreement), in each
case) that are secured on a pari passu basis, if the All-In Yield applicable to
such Incremental Term Loans shall be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term Loans or Revolving Credit Loans, as
applicable, by more than 50 basis points per annum (the amount of such excess,
the “Yield Differential”) then the interest rate (together with, as provided in
the proviso below, the Eurocurrency or Base Rate floor) with respect to each
Class of Term Loans, as applicable, shall be increased by the applicable Yield
Differential; provided, further that, if any Incremental Term Loans include a
Eurocurrency or Base Rate floor that is greater than the Eurocurrency or Base
Rate floor applicable to any existing Class of Term Loans, such differential
between interest rate floors shall be included in the calculation of All-In
Yield for purposes of this clause (iii) but only to the extent an increase in
the Eurocurrency or Base Rate Floor applicable to the existing Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the Eurocurrency and Base Rate floors (but not the Applicable Rate)
applicable to the existing Term Loans shall be increased to the extent of such
differential between interest rate floors.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Incremental Revolving Credit Commitments for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders immediately prior to such increase will
automatically and without further act be deemed to have assigned to each of the
Incremental Revolving Credit Lenders, and each of the Incremental Revolving
Credit Lenders shall automatically and without further act be deemed to have
purchased from each such existing Revolving Credit Lender, a portion of such
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Lenders, at the principal amount thereof, such interests in the
Revolving Credit Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such participations and Revolving Credit Loans will be held by
existing Revolving Credit Lenders and Incremental Revolving Credit Lenders
ratably in

 

108



--------------------------------------------------------------------------------

accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (b) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with this Section 2.15 (each,
an “Additional Refinancing Lender”) (provided that the Administrative Agent, and
each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s making such
Refinancing Term Loans or providing such Other Revolving Credit Commitments to
the extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Refinancing Lender; provided that notwithstanding anything
to the contrary in this Section 2.15 or otherwise, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Other Revolving Credit Commitments (and related outstandings), (B) repayments
required upon the maturity date of the Other Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(n) to the
extent dealing with Letters of Credit which mature or expire after a maturity
date when there exist Other Revolving Credit Commitments with a longer maturity
date, all Letters of Credit shall be participated on a pro rata basis by all
Lenders with Commitments in accordance with their percentage of the Revolving
Credit Commitments (and except as provided in Section 2.03(n), without giving
effect to changes thereto on an earlier maturity date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Other Revolving Credit Commitments and Other Revolving
Credit Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and Revolving Credit
Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing

 

109



--------------------------------------------------------------------------------

Date other than changes to such legal opinion resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent and (ii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the All-In Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans were amended are repaid in full, unless such optional

 

110



--------------------------------------------------------------------------------

prepayment is accompanied by at least a pro rata optional prepayment of such
Existing Term Loan Tranche; provided, however, that (A) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any then existing Term Loans hereunder, (B) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of any Existing Term Loan Tranche, (C) any such
Extended Term Loans (and the Liens securing the same) shall be permitted by the
terms of the Intercreditor Agreements (to the extent any Intercreditor Agreement
is then in effect), (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (E) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an aggregate principal
amount that is not less than $20,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the All-In Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the All-In Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different

 

111



--------------------------------------------------------------------------------

rates on Extended Revolving Credit Commitments (and related outstandings) and
(II) repayments required upon the Maturity Date of the non-extending Revolving
Credit Commitments); provided, further, that (A) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder,
(B) any such Extended Revolving Credit Commitments (and the Liens securing the
same) shall be permitted by the terms of the Intercreditor Agreements (to the
extent any Intercreditor Agreement is then in effect) and (C) all documentation
in respect of such Extension Amendment shall be consistent with the foregoing.
Any Extended Revolving Credit Commitments amended pursuant to any Revolver
Extension Request shall be designated a series (each, a “Revolver Extension
Series”) of Extended Revolving Credit Commitments for all purposes of this
Agreement; provided that any Extended Revolving Credit Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche. Each
Revolver Extension Series of Extended Revolving Credit Commitments incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three (3) Business Days prior to the date on which Lenders
under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to

 

112



--------------------------------------------------------------------------------

this Agreement among the Borrower, the Administrative Agent and each Extending
Term Lender or Extending Revolving Credit Lender, as applicable, providing an
Extended Term Loan or Extended Revolving Credit Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in Sections
2.16(a) or (b) above, respectively (but which shall not require the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto,
(ii) modify the scheduled repayments set forth in Section 2.07 with respect to
any Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be

 

113



--------------------------------------------------------------------------------

applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent or the Collateral Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default has occurred and is continuing or would result therefrom), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or pursuant to Sections 2.03, the Pro
Rata Share of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default has occurred and is continuing; and (ii) the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and shall not exceed the positive
difference, if any, of (1) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (2) the aggregate Outstanding

 

114



--------------------------------------------------------------------------------

Amount of the Loans of that Lender. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation. If the allocation described in
this clause (iv) cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures satisfactory to such L/C Issuer (in its sole discretion).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
L/C Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
assessments or withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the Borrower, any Guarantor or other applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (A) to the extent the Tax in
question is an Indemnified Tax, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

 

115



--------------------------------------------------------------------------------

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from (A) an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower or (B) any Luxembourg registration duties (droits d’enregistrement)
and/or stamp duties (droits de timbre) due to a registration, submission or
filing by any Agent or any Lender of any Loan Document but only to the extent
that such registration, submission or filing is made on a purely voluntary basis
by such Agent or Lender which shall mean that such registration, submission or
filing is (a) not mandatory and (b) not required to maintain, defend or preserve
the rights of such Agent or Lender under the Loan Documents (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”) or (C) upon a voluntary registration made by the Agent or
any Lender if such registration is not necessary to evidence, prove, maintain,
enforce, compel or otherwise assert the rights of the Agent or such Lender under
the Loan Documents.

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender (which shall, for purposes of this Section 3.01(d) include any
Administrative Agent to whom payment is made)shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the Borrower, the
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this clause
(d), a Lender shall not be required to deliver any form pursuant to this clause
(d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

(i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from
federal backup withholding.

 

116



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.

 

117



--------------------------------------------------------------------------------

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Lender or Agent,
as the case may be, and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund); provided that such Loan
Party, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to such party in the event such party
is required to repay such refund to the relevant taxing authority. This section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all applicable Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

118



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in a
given Approved Currency or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan in such Approved
Currency does not adequately and fairly reflect the cost to such Lenders of
funding such Loan or that deposits in the applicable Approved Currency in which
such proposed Eurocurrency Rate Loan is to be denominated are not being offered
to banks in the applicable offshore interbank market for the applicable amount
and the Interest Period of such Eurocurrency Rate Loan in the applicable
Approved Currency, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected Approved Currency shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the affected Approved Currency or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loan in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender or L/C Issuer reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s or L/C Issuer’s compliance
therewith, there shall be any increase in the cost to such Lender or L/C Issuer
of agreeing to make or making, funding or maintaining any Loans or (as the case
may be) issuing or participating in, issuing or maintaining any Letters of
Credit (or of maintaining its obligation to participate in or to issue any
Letters of Credit), or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender or L/C Issuer of making or maintaining the Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender or L/C Issuer setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender or L/C Issuer such additional amounts as will compensate such Lender or
L/C Issuer for such increased cost or reduction. Notwithstanding anything herein
to the contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued; provided, that to the extent
any increased costs or reductions are incurred by any Lender or L/C Issuer as a
result of any requests, rules, guidelines or directives promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or pursuant to Basel
III after the Closing Date, then such Lender or L/C Issuer shall be compensated
pursuant to this Section 3.04 only if such Lender or L/C Issuer imposes such
charges under other syndicated credit facilities involving similarly situated
borrowers that such Lender is a lender under or such or L/C Issuer is a letter
of credit issuer under.

 

119



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) or L/C Issuer therewith, has the effect
of reducing the rate of return on the capital of such Lender or L/C Issuer or
any Person controlling such Lender or L/C Issuer as a consequence of such
Lender’s or L/C Issuer’s obligations hereunder (taking into consideration its
policies with respect to capital adequacy and liquidity requirements and such
Lender’s or L/C Issuer’s desired return on capital), then from time to time upon
demand of such Lender or L/C Issuer setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender or L/C Issuer such additional amounts as will
compensate such Lender or L/C Issuer (or the Person controlling such Lender or
L/C Issuer, as applicable) for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender and L/C Issuer, (i) as long as such
Lender or L/C Issuer shall be required to maintain reserves, capital or
liquidity with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional interest on the unpaid principal
amount of each applicable Eurocurrency Rate Loan of the Borrower equal to the
actual costs of such reserves, capital or liquidity allocated to such Loan by
such Lender or L/C Issuer (as determined by such Lender or L/C Issuer in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender or L/C Issuer shall be required to
comply with any reserve ratio, capital or liquidity requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of any
Eurocurrency Rate Loans of the Borrower, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender or L/C Issuer (as determined by such Lender or L/C Issuer in good
faith, which determination shall be conclusive absent manifest error) which in
each case shall be due and payable on each date on which interest is payable on
such Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender or L/C Issuer. If a Lender or L/C Issuer fails
to give notice fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation.

(e) If any Lender or L/C Issuer requests compensation under this Section 3.04,
then such Lender or L/C Issuer will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender or L/C Issuer, cause
such Lender or L/C Issuer and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender or L/C Issuer pursuant to Sections
3.04(a), (b), (c) or (d).

 

120



--------------------------------------------------------------------------------

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurodollar market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

 

121



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender, (iii) any Lender elects not to be an Extending Term Lender or an
Extending Revolving Credit Lender or (iv) any Lender becomes a Non-Consenting
Lender, then the Borrower may so long as no Event of Default has occurred and is
continuing, at its sole cost and expense, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, (x) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement (in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii)) to one or more Eligible Assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
and provided, further, that (A) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01 (with respect to Indemnified Taxes), such assignment
will result in a reduction in such compensation or payments and (B) in the case
of any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iv)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer

 

122



--------------------------------------------------------------------------------

as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iv).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption (provided that Obligations
other than with respect to the principal of the Loans may be paid by the
Borrower) and (C) upon such payment and, if so requested by the assignee Lender,
delivery to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

(e) For the avoidance of doubt, any amounts owning to a Non-Consenting Lender or
a Lender electing not to be an Extending Term Lender or an Extending Revolving
Lender under Section 2.5(a) shall be required to be paid as a condition to
replacing or terminating such Lender under this Section 3.07.

 

123



--------------------------------------------------------------------------------

SECTION 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) each Collateral Document set forth on Schedule 1.01B required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel);

(B) Uniform Commercial Code financing statements in appropriate form for filing
under the Uniform Commercial Code in the jurisdiction of incorporation or
organization of each Loan Party (or, in the case of any Foreign Subsidiary that
is a Loan Party, the District of Columbia); and

(C) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

 

124



--------------------------------------------------------------------------------

(D) subject to Section 6.16, evidence that insurance (other than title
insurance) complying with the requirements of Section 6.07 has been obtained and
is in effect;

(E) to the extent required by the Security Agreement, Intellectual Property
Security Agreements, duly executed by the appropriate Loan Party, together with
evidence that all actions that the Administrative Agent may deem reasonably
necessary in order to perfect the Lines created under such Intellectual Property
Security Agreements have been taken; and

(iv) [reserved];

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state (or equivalent public official) of the state
of organization of each Loan Party (or, with respect to any Loan Party that is a
Foreign Subsidiary, an equivalent officer of appropriate jurisdiction, to the
extent available), certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (A) evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date, (B) certifying copies of resolutions or
other actions of the board of directors, board of managers or other applicable
governing body of such Loan Party (including shareholder resolutions to the
extent necessary under applicable law or any Organization Document) approving
the entry into this Agreement and all other agreements in connection with the
Transactions or this Agreement, to which such Loan Party is a party,
(C) certifying copies of the Organization Documents of such Loan Party, (D) in
the case of any Loan Party organized under the laws of Luxembourg, certifying an
excerpt of the Luxembourg Companies Register dated no more than one Business Day
prior to the Closing Date and (E) certifying such other matters as the
Administrative Agent may reasonably require;

(vi) customary legal opinions from each of (A) Kirkland & Ellis LLP, counsel to
the Loan Parties, (B) Arendt & Medernach, Luxembourg counsel to the Loan
Parties, (C) Hassans, Gibraltar counsel to the Loan Parties and (D) Conyers
Dill & Pearman Limited, Bermuda counsel to the Loan Parties;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties or manager of Holdings (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of Holdings and the Borrower, confirming satisfaction of the conditions set
forth in Sections 4.01(g), 4.01(i) and 4.02;

(ix) [reserved];

(x) the Perfection Certificate, duly completed and executed by the Loan Parties;
and

 

125



--------------------------------------------------------------------------------

(xi) copies of a recent Lien and judgment search (to the extent such search is
available in the applicable Loan Party’s jurisdiction in which it is organized
and/or its chief executive office is located) in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) [Reserved].

(d) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been or shall be consummated.

(e) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements. It being understood that the foregoing shall
be satisfied with any Audited Financial Statements or Unaudited Financial
Statements filed on Holdings’ Form 10-K or Form 10-Q.

(f) The Administrative Agent shall have received at least three (3) business
days prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least ten
(10) business days prior to the Closing Date.

(g) Since March 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

(h) [Reserved].

(i) Prior to or substantially simultaneously with the initial Credit Extensions,
the Borrower shall have received at least $425,000,000 in gross cash proceeds
from the issuance of the Unsecured Bridge Loans.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a (x) Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans and or (y) a Request
for Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d)) is subject to the following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

 

126



--------------------------------------------------------------------------------

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower and each Guarantor party hereto (solely to the extent applicable to
it) represent and warrant to the Agents and the Lenders at the time of each
Credit Extension (to the extent required by Section 4.01 or Section 4.02, as
applicable) that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or be in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

128



--------------------------------------------------------------------------------

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since March 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of Holdings and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05 or otherwise set forth on
the Unaudited Financial Statements, (ii) obligations arising under the Loan
Documents or under the Unsecured Bridge Loans and (iii) liabilities incurred in
the ordinary course of business that, either individually or in the aggregate,
have not had nor could reasonably be expected to have a Material Adverse
Effect).

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Holdings or the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07 [Reserved].

SECTION 5.08 Ownership of Property; Liens and Real Property.

(a) Holdings and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) As of the Closing Date, Section 2(c) of the Perfection Certificate dated as
of the Closing Date contains a true and complete list of each Material Real
Property owned by Holdings and the Subsidiaries as of the Closing Date.

 

129



--------------------------------------------------------------------------------

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of Holdings or the Borrower,
threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
any Loan Party or Subsidiary, or arising out of the conduct of the Loan Parties
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup by, or on behalf of, any Loan Party or Subsidiary
or could reasonably be expected to result in any Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Loan Parties or any of their respective operations or any facilities
currently or, to the knowledge of Holdings or the Borrower, formerly owned,
leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of a Loan Party or any Subsidiary of a Loan Party.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

 

130



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436(j) of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(d) With respect to each Foreign Pension Plan and except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (i) such Foreign Pension Plan has been maintained and administered in
compliance with its terms and with the requirements of all applicable Law,
(ii) all required contributions with respect to such Foreign Pension Plan have
been made when due and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each such Foreign Pension Plan,
determined as of the most recent valuation date of such Foreign Pension plan, on
the basis of actuarial assumptions each of which are reasonable, did not exceed
the current value of the assets of such Foreign Pension plan allocable to such
liabilities.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties in such material Subsidiaries have been validly issued and are fully
paid and all Equity Interests owned by a Loan Party in such material
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01. As of the Closing Date, Sections 1(a), 2(b) and 5 of the
Perfection Certificate (a) set forth the name and jurisdiction of each Loan
Party and (b) set forth the ownership interest of the Borrower and any other
Guarantor in each material Subsidiary, including the percentage of such
ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) None of the Loan Parties is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

131



--------------------------------------------------------------------------------

SECTION 5.14 Disclosure.

To the best of Holdings’ and the Borrower’s knowledge, no written report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, each of Holdings and the
Borrower represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may include certain items beyond the control of
Holdings and its Restricted Subsidiaries, may vary from actual results and that
such variances may be material.

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date (a) there are no strikes or other labor
disputes against Holdings or any of its Restricted Subsidiaries pending or, to
the knowledge of Holdings or the Borrower, threatened, (b) hours worked by and
payment made to employees of Holdings or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws, (c) the Borrower and the other Loan Parties have complied with all
applicable labor laws including work authorization and immigration and (d) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

SECTION 5.16 [Reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

Holdings and its Restricted Subsidiaries own, license or possess the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights, whether owned or
licensed (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of Holdings or the Borrower, such IP Rights do not conflict with the
rights of any Person, except to the extent such failure to own, license or
possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The business of any
Loan Party or any of their Subsidiaries as currently conducted does not infringe
upon, misappropriate or otherwise violate any IP Rights held by any Person
except for such infringements, misappropriations and violations, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights, is filed
and presently pending or, to the knowledge of Holdings or the Borrower,
presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

132



--------------------------------------------------------------------------------

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedules 8(a) and 8(b) to the Perfection Certificate
are valid and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Transactions, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19 OFAC; USA PATRIOT Act; FCPA

(a) To the extent applicable; each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and the
sanctions regulations administered by OFAC (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
the United States Foreign Corrupt Practices Act of 1977, as amended and other
anti-corruption laws, and (ii) the USA PATRIOT Act.

(b) Neither Holdings nor any of its Subsidiaries nor, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Holdings or any Subsidiary of Holdings is currently the
subject of any Sanctions, nor is Holdings or any of its Restricted Subsidiaries
located, organized or resident in any country or territory that is the subject
of comprehensive Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, by the Borrower (i) in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended or (ii) for the
purpose of financing any activities or business of or with any Person that, at
the time of such financing, is the subject of any Sanctions.

SECTION 5.20 [Reserved].

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11 and 6.13 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent intended to be created thereby and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 4 to the Perfection Certificate and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
applicable Collateral Document), the Liens created by the Collateral Documents
(other than the Mortgages) shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby), all right,
title and interest of the grantors in such Collateral to the extent perfection
can be obtained by filing financing statements, in each case subject to no Liens
other than Liens permitted hereunder.

 

133



--------------------------------------------------------------------------------

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in the Security Agreement) registered or applied for with the United States
Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when the
Mortgages are filed in the offices specified on Schedule 7 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11 and 6.13, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) other than in the case of the
Non-US Collateral Documents, the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign Law or (B) the
pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement.

 

134



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements or other contingent indemnification
obligations not yet due and payable) hereunder which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto and all Cash Collateralized Letters of Credit have been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date,
Holdings shall, and shall cause, to the extent applicable, each of its
Restricted Subsidiaries to:

SECTION 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of each fiscal year (which may be
extended to the extent such extension is permitted and such extension is granted
by the SEC but, in any event, no later than 105 days after the end of such
fiscal year), a consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit other than a going concern qualification resulting
from (I) an upcoming maturity date under the Facilities (including any
Refinancing Loans, Incremental Loans or any Extended Loans) or any Unsecured
Bridge Loans occurring within one year from the time such opinion is delivered,
(II) any prospective financial covenant default under Section 7.11 or any other
financial covenant under the Facilities and (III) any actual Default under
Section 7.11 hereunder;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings (which may be extended to the
extent such extension is permitted and such extension is granted by the SEC but,
in any event, no later than 60 days after the end of such fiscal quarter), a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income or
operations for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) [Reserved]; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings including, following the
Parent IPO, Parent) or (B) Holdings’ (or any direct or indirect parent thereof,
including, following the Parent IPO, Parent), as applicable, Form 10-K or 10-Q,
as applicable, filed with the SEC (or, if applicable, the exchange commission
(or similar Governmental Authority) in respect of the jurisdiction in which the
Parent IPO was consummated); provided that

 

135



--------------------------------------------------------------------------------

with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of Holdings, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such parent), on the one hand, and the
information relating to Holdings and the Subsidiaries on a stand-alone basis, on
the other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of Deloitte & Touche LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and, except as permitted in Section 6.01(a), shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings (or any direct or indirect
parent of Holdings) posts such documents, or provides a link thereto on the
website on the Internet at Holdings’ website address listed on Schedule 10.02;
or (ii) on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, Holdings shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) Holdings shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Holdings and the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, (or any direct or indirect parent of Holdings including, following the
Parent IPO, Parent) or any of its Restricted Subsidiaries files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Restricted Subsidiaries
pursuant to the terms of any Unsecured Bridge Loans or any Junior Financing
Documentation and, in each case, any Permitted Refinancing thereof, and any
other Indebtedness in a principal amount in excess of the Threshold Amount and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

 

136



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of Holdings that identifies each Subsidiary
as a Restricted Subsidiary, an Unrestricted Subsidiary, a Securitization
Subsidiary or an Excluded Subsidiary as of the date of delivery of such
Compliance Certificate or confirmation that there has been no change in such
information since the later of the Closing Date or the date of the last such
list;

(e) within five (5) Business Days after any change in the Corporate Ratings by
S&P or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place Holdings on a “CreditWatch” or “WatchList” or
any similar list, in each case with negative implications, or its cessation of,
or its intent to cease, any Corporate Rating; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Lead Arrangers will make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower, their respective Affiliates
or any of their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees to make all Borrower Materials that the Borrower intends to be
made available to Public Lenders clearly and conspicuously designated as
“PUBLIC.” By designating Borrower Materials as “PUBLIC”, the Borrower
(x) authorizes such Borrower Materials to be made available to a portion of the
Platform designated “Public Investor”, which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Holdings, the
Borrower, their respective Affiliates or any of their respective securities for
purposes of foreign, United States federal and state securities laws,
(y) authorizes the Administrative Agent, the Collateral Agent and/or the Lead
Arrangers to treat such Borrower materials as publicly available and not
containing any material non-public information with respect to Holdings, the
Borrower, their respective Affiliates or any of their respective securities for
purposes of foreign, United States federal and state securities laws and
(z) authorizes the Administrative Agent, the Collateral Agent and/or the Lead
Arrangers to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.” The Borrower agrees that
(i) any Loan Documents and notifications of changes in terms of the Loan
Documents, (ii) any financial statements delivered pursuant to Section 6.01 and
(iii) any Compliance Certificates delivered pursuant to Section 6.02(a) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

 

137



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 6.03 Notices.

Within three Business Days after a Responsible Officer of any Loan Party has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect or (ii) with respect to any Loan
Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary

 

138



--------------------------------------------------------------------------------

and (b) take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except, in the case of (a) (other than with respect to the Borrower)
or (b), (i) to the extent that failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Article VII or clause (y) of this
Section 6.05.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition (including, in the case of IP Rights, by maintaining, preserving and
protecting such rights, including by maintaining and renewings registrations and
reasonably prosecuting applications therefor), ordinary wear and tear excepted
and fire, casualty or condemnation excepted.

SECTION 6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as Holdings, Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon

 

139



--------------------------------------------------------------------------------

reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year and only one (1) such time shall be at the Borrower’s
expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing from time to time at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of Holdings nor any Restricted Subsidiary
shall be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Restricted Subsidiary organized in a Covered Jurisdiction (other than an
Excluded Subsidiary) by Holdings, (y) any Excluded Subsidiary ceasing to
constitute an Excluded Subsidiary (including, following the election of a
Restricted Subsidiary to be an Electing Guarantor) or (z) the designation in
accordance with Section 6.14 of an Unrestricted Subsidiary (other than an
Excluded Subsidiary) organized in a Covered Jurisdiction as a Restricted
Subsidiary (a “New Restricted Subsidiary”):

(i) within sixty (60) days (or ninety (90) days in the case of any Foreign
Subsidiary or any documents governed by a law other than the laws of the United
States, any state thereof or the District of Columbia) after such formation,
acquisition, cessation or designation or election, or such longer period as the
Administrative Agent may agree in writing in its discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (each, a “New Guarantor”)
to duly execute and deliver to the Administrative Agent or the Collateral Agent
(as appropriate) joinders to this Agreement as Guarantors, Security Agreement
Supplements (with respect to any US Guarantor), intellectual property security
agreements, Mortgages, a counterpart of the Intercompany Note, each
Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 6.13) and including, with respect to any such Guarantor that is a
Foreign Subsidiary, the applicable Non-US Collateral Documents), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

 

140



--------------------------------------------------------------------------------

(B) cause each such New Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such New Guarantor) to deliver any and all certificates representing
Equity Interests in such New Restricted Subsidiary (to the extent certificated
or constituting “certificated securities”) and intercompany notes that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

(C) take and cause any such New Restricted Subsidiary that is a New Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and intellectual property security agreements, and delivery
of Pledged Equity and Pledged Debt, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank) as may be necessary in
the reasonable opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens securing the Obligations to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent, Collateral Agent and the Lenders, of counsel for the Loan
Parties consistent with the opinion delivered pursuant to Section 4.01(a)(vi) on
the Closing Date;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Loan Parties or their respective Subsidiaries; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Loan
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Loan Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause
(b) below.

 

141



--------------------------------------------------------------------------------

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
any Material Real Property as determined by the Borrower (acting reasonably and
in good faith) (or such longer period as the Administrative Agent may agree in
writing in its discretion) that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement, cause such property to be
subject to a Lien and Mortgage in favor of the Collateral Agent for the benefit
of the Secured Parties and take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, in each case to the extent
required by, and subject to the limitations and exceptions of, the Collateral
and Guarantee Requirement and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement.

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

SECTION 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

SECTION 6.14 Designation of Subsidiaries.

(a) Holdings may at any time designate any Restricted Subsidiary of Holdings as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in Section 7.11
(it being understood that if no Test Period cited in Section 7.11 has passed,
the covenant in Section 7.11 for the first Test Period cited in such Section
shall be satisfied as of the last four quarters ended) if then in effect, and,
as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance, and
(iii) no Subsidiary may be designated as an Unrestricted

 

142



--------------------------------------------------------------------------------

Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Unsecured
Bridge Loans or any Junior Financing, as applicable. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by Holdings therein at the date of designation in an amount equal
to the fair market value of Holdings’ or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of Holdings’ or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

(b) Holdings may designate (or re-designate) any Restricted Subsidiary that is
an Excluded Subsidiary as an Electing Guarantor and may designate (or
re-designate) any Electing Guarantor as an Excluded Subsidiary; provided that
(i) after giving effect to such release, such Restricted Subsidiary shall not be
a guarantor of the Unsecured Bridge Loans, (ii) such redesignation shall
constitute an Investment by Holdings or the relevant Restricted Subsidiary, as
applicable, therein at the date of designation in an amount equal to the fair
market value (as determined in good faith by Holdings) of the Investments held
by the and/or the applicable Restricted Subsidiaries in such Electing US
Guarantor or Electing Foreign Guarantor immediately prior to such re-designation
and such Investments shall otherwise be permitted hereunder and (iii) any
Indebtedness or Liens of such Restricted Subsidiary (after giving effect to such
release) shall be deemed to be incurred at the time of such release by such
Electing Guarantor and such incurrence shall otherwise be permitted hereunder.

SECTION 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
(i) cause each Facility to be continuously rated (but not any specific rating)
by S&P and Moody’s and (ii) maintain a public corporate rating for Holdings (but
not any specific rating) from S&P and a public corporate family rating for
Holdings (but not any specific rating) from Moody’s. For purposes of clause
(ii) of this Section 6.15, a public corporate rating of Parent and a public
corporate family for Parent shall be sufficient.

SECTION 6.16 Post-Closing Covenants.

Except as otherwise agreed by the Administrative Agent in its sole discretion,
Holdings and the Borrower shall, and shall cause each of the other Loan Parties
to, deliver each of the documents, instruments and agreements and take each of
the actions set forth on Schedule 6.16 within the time periods set forth therein
(or such longer time periods as determined by the Administrative Agent in its
sole discretion).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements or other contingent
indemnification obligations not yet due and payable) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto and all Cash Collateralized Letters of Credit have been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date:

SECTION 7.01 Liens.

Neither Holdings nor the Restricted Subsidiaries shall, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

 

143



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date (i) securing obligations in an amount
less than $2,500,000 individually and $25,000,000 in the aggregate or
(ii) otherwise listed on Schedule 7.01(b) and, in any such case, any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (x) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (y) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties, that do not in the aggregate materially interfere with the ordinary
conduct of the business of Holdings or any of its Restricted Subsidiaries, taken
as a whole;

 

144



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05 (other than 7.05(e)), in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(m) Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of Holdings or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by Holdings or any of
its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

145



--------------------------------------------------------------------------------

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by Holdings or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of
Holdings or any Restricted Subsidiary permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;

 

146



--------------------------------------------------------------------------------

(y) to the extent constituting a Lien, Liens arising from precautionary Uniform
Commercial Code financing statement or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15,000,000 incurred pursuant to Section 7.03(f);

(cc) Liens with respect to property or assets of Holdings or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $75,000,000 and 15% of
Consolidated EBITDA in each case determined as of the date of incurrence;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(g) (other than
Indebtedness incurred under clauses (i)(Y), (ii)(Y) or (iii)(Y) therein),
7.03(q) or 7.03(s); provided that the representative of the holders of each such
Indebtedness becomes party to (i) if such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, the First Lien Intercreditor Agreement and, if any
Indebtedness is outstanding that is secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Obligations,
the Junior Lien Intercreditor Agreement as a “Senior Representative” (as defined
in the Junior Lien Intercreditor Agreement), and (ii) if such Indebtedness is
secured by the Collateral on a second priority (or other junior priority) basis
to the liens securing the Obligations, the Junior Lien Intercreditor Agreement
as a “Second Priority Representative” (as defined in the Junior Lien
Intercreditor Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of any Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and (y) any such Liens
securing any Permitted Refinancing in respect of such Permitted Second Priority
Refinancing Debt are subject to the Junior Lien Intercreditor Agreement;

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg) deposits of cash with the owner or lessor of premises leased and operated
by Holdings or any of its Subsidiaries to secure the performance of Holdings’ or
such Subsidiary’s obligations under the terms of the lease for such premises;

 

147



--------------------------------------------------------------------------------

(hh) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(ii) Liens on cash or Cash Equivalents on deposit pursuant to Permitted Cash
Collateral Arrangements.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above.

SECTION 7.02 Investments.

Neither Holdings nor the Restricted Subsidiaries shall directly or indirectly,
make any Investments, except:

(a) Investments by Holdings or any of its Restricted Subsidiaries in assets that
were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to Holdings in cash as common
equity) and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clause (iii) above shall not exceed $7,250,000;

(c) Investments by Holdings, any Intermediate Holding Company or the Borrower or
any Restricted Subsidiary in any of Holdings, any Intermediate Holding Company
or the Borrower or any Restricted Subsidiary; provided that, in the case of any
Investment by a Loan Party in a Restricted Subsidiary that is not a Loan Party,
(i) no Event of Default shall have occurred and be continuing or would result
therefrom and (ii) the aggregate amount of such Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties pursuant to this clause (c),
shall not exceed not exceed the greater of (x) $500,000,000 and (y) 100% of
Consolidated EBITDA (in each case after giving effect to any deposits received
or intercompany loans owed to a Loan Party from a Subsidiary that is not a Loan
Party in connection with Permitted Intercompany Activities) plus an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c), (d) and
(x)), 7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d) or (e),
7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

 

148



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Holdings or any
Restricted Subsidiary in Holdings or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the Closing Date and described on such Schedule or as otherwise permitted by
this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary, Securitization
Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in each
case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

(j) [reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings and any other direct or indirect parent of
Holdings, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to such parent in accordance with Sections
7.06(f), (g), or (h);

(n) other Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$110,000,000 and 22.0% of Consolidated EBITDA (in each case, net of any return
in respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) plus (y) the
portion, if any, of the Cumulative Credit on such date that Holdings elects to
apply to this clause (y); provided that, no Default or Event of Default shall be
continuing; plus (z) Investments (i) in an amount equal to the amount of
Excluded Contributions previously received and that Holdings elects to apply
under this clause (z) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied;

 

149



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of Holdings (or
any direct or indirect parent of Holdings);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into Holdings or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) (i) Investments of Securitization Assets in or relating to a Securitization
Subsidiary that, in the good faith determination of the Borrower are necessary
or advisable to effect any Qualified Securitization Financing (including any
contribution of replacement or substitute assets to such Subsidiary) or any
repurchase obligation in connection therewith and (ii) distributions or payments
of Securitization Fees and purchases of Securitization Assets in connection with
a Qualified Securitization Financing;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of $50,000,000 and 10.0% of Consolidated
EBITDA at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(w) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (w) that are at that time outstanding
not to exceed the greater of $50,000,000 and 10.0% of Consolidated EBITDA (in
each case, determined on the date such Investment is made, with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (w) is made in any Person that is not a
Restricted Subsidiary of Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such investment
shall thereafter be deemed to have been made pursuant to clause (c) above and
shall cease to have been made pursuant to this clause (w);

 

150



--------------------------------------------------------------------------------

(x) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings and its Restricted Subsidiaries may make
Investments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 5.20 to
1.00 calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which
Investment is consummated;

(y) Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 7.02(y); and

(z) Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries after the Closing Date, taken together with all other Investments
made pursuant to this clause (z) that are at that time outstanding, not to
exceed the greater of $50,000,000 and 10.0% of Consolidated EBITDA (in each
case, determined on the date such Investment is made, with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value).

SECTION 7.03 Indebtedness.

Neither Holdings nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under (i) the Loan Documents and (ii) the
Unsecured Bridge Loans and/or Exchange Notes, in an aggregate principal amount
not to exceed $425,000,000 and, in the case of this clause (ii), any Permitted
Refinancing thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to
Holdings or any Restricted Subsidiary outstanding on the Closing Date and any
refinancing thereof with Indebtedness owed to Holdings or any Restricted
Subsidiary in a principal amount that does not exceed the principal amount (or
accreted value, if applicable) of the intercompany Indebtedness so refinanced;
provided that all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Intercompany Note (subject to Section 6.16);

(c) Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of any Unsecured Bridge
Loans, Exchange Notes or any Indebtedness constituting Junior Financing shall be
permitted unless such guaranteeing party shall have also provided a Guaranty of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d) Indebtedness of Holdings or any Restricted Subsidiary owing to Holdings or
any Restricted Subsidiary (or issued or transferred to any direct or indirect
parent of a Loan Party which is

 

151



--------------------------------------------------------------------------------

substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting an Investment permitted
by Section 7.02; provided that, subject to Section 6.16, any such Indebtedness
(i) owing by any Loan Party to a Restricted Subsidiary that is not a Loan Party
shall be unsecured and subordinated in right of payment to the Obligations
pursuant to an Intercompany Note and (ii) owed contractually to a Loan Party by
any other Loan Party or any Restricted Subsidiary shall be evidenced by, and
pledged to the Collateral Agent pursuant to, the Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by Holdings or any Restricted
Subsidiary prior to or within 365 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate amount not to exceed 7.5% of Total Assets determined at the time of
incurrence (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’ or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of Holdings or any Restricted Subsidiary (x) incurred or
(y) assumed in connection with any Permitted Acquisition or similar Investment
so long as, in case of clause (y), such Indebtedness is not incurred in
contemplation of such Permitted Acquisition or similar Investment, and any
Permitted Refinancing thereof; provided that, after giving pro forma effect to
such Permitted Acquisition or similar Investment and the incurrence or
assumption of such Indebtedness, the aggregate amount of such Indebtedness does
not exceed (x) the greater of (1) $35,000,000 and 15.0% of Consolidated EBITDA
at any time outstanding plus (y) unlimited additional amounts so long as (i) if
such Indebtedness is unsecured, either (X) the Fixed Charge Coverage Ratio on a
consolidated basis for Holdings and its Restricted Subsidiaries’ most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the date on which such Indebtedness is incurred or assumed
would have been at least 2.00 to 1.00, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom) or (Y) the
Fixed Charge Coverage Ratio on a consolidated basis for Holdings and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been greater than the Fixed
Charge Coverage Ratio immediately prior to such Permitted Acquisition or similar
Investment, determined on a Pro Forma Basis (including a pro forma application
of the net proceeds therefrom), (ii) if such Indebtedness is secured on a pari
passu basis with the Obligations or any Permitted First Priority Credit
Agreement Refinancing Debt, the Consolidated First Lien Net Leverage Ratio
determined on a Pro Forma Basis is no greater than either (X) 4.15 to 1.00 or
(Y) the Consolidated First Lien Net Leverage Ratio in effect immediately prior
thereto, in each case determined on a consolidated basis for Holdings and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such incurrence test is tested and (iii) if such Indebtedness is secured
on a junior lien basis to the Liens securing the Obligations or any Permitted
First Priority Credit Agreement Refinancing Debt, the Consolidated Secured Net
Leverage Ratio determined on a Pro Forma Basis is no greater than either
(X) 4.40 to 1.00 or (Y) the Consolidated Secured Net Leverage Ratio in effect
immediately prior thereto, in each case determined on a consolidated basis for
Holdings and its

 

152



--------------------------------------------------------------------------------

Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such incurrence test is tested; provided that in the case of clause (x),
(i) any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Section 7.03(s) or as a Permitted Refinancing by
a Restricted Subsidiary that is not a Loan Party of Indebtedness initially
incurred under any of the foregoing clauses or as Permitted Ratio Debt, does not
exceed in the aggregate at any time outstanding the greater of $100,000,000
determined at the time of incurrence and (ii) shall have a maturity date that is
after the Latest Maturity Date at the time such Indebtedness is secured and have
a Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Facilities;

(h) Indebtedness representing deferred compensation to employees of Holdings (or
any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by Holdings or any of its
Restricted Subsidiaries to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent of Holdings permitted by Section 7.06;

(j) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of Holdings or any of its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (i) the greater of $150,000,000 and 30.0%
of Consolidated EBITDA at any time outstanding plus (ii) 100% of the cumulative
amount of the net cash proceeds and Cash Equivalent proceeds from the sale of
Equity Interests (other than Excluded Contributions, proceeds of Disqualified
Equity Interests, Designated Equity Contributions or sales of Equity Interests
to Holdings or any of its Subsidiaries) of Holdings or any direct or indirect
parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of Holdings that has not been
applied to incur debt pursuant to this clause (m)(ii), to make Restricted
Payments pursuant to Section 7.06 (other than pursuant to Section 7.06(h)(y)),
to make Investments pursuant to clause 7.02(n), (v), (w), (y) or (z), to make
prepayments of subordinated indebtedness pursuant to Section 7.13 (other than
7.13(a)(iv)(y)) or to repay or redeem any Unsecured Bridge Loans or to make a
mandatory prepayment pursuant to Section 2.05(b)(iv);

 

153



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) (i) secured Indebtedness incurred on (x) a pari passu basis with the Liens
securing the Obligations or any Permitted First Priority Credit Agreement
Refinancing Debt or (y) a junior basis to the Liens securing the Obligations or
any Permitted First Priority Credit Agreement Refinancing Debt, and
(ii) unsecured Indebtedness, in an aggregate principal amount for purposes of
this clause (q), when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(2)(A),
not to exceed $300,000,000; provided that such Indebtedness shall (A) in the
case of clause (i)(x) above, have a maturity date that is after the Latest
Maturity Date at the time such Indebtedness is incurred, and in the case of
clause (i)(y) and (ii) above, have a maturity date that is at least ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities, (C) if
such Indebtedness is secured on a junior lien basis by a Loan Party, be subject
to the Junior Lien Intercreditor Agreement and, if the Indebtedness is secured
on a pari passu basis with the Facilities, be (x) in the form of debt securities
and (y) subject to the First Lien Intercreditor Agreement and (D) have covenants
and events of default (excluding, for the avoidance of doubt, pricing, rate
floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of Holdings are not materially
less favorable (when taken as a whole) to Holdings than the covenants and events
of default of the Loan Documents (when taken as a whole) (provided that a
certificate of Holdings as to the satisfaction of the conditions described in
this clause (D) delivered at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (D), shall be conclusive unless the Administrative Agent notifies
Holdings within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
unless (x) the Lenders of the Term Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Latest Maturity
Date or shall otherwise be reasonably satisfactory to Administrative Agent (it
being understood that to the extent any financial maintenance covenant is added
for the benefit of any such Indebtedness, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant (together with any related “equity cure” provisions) is
also added for the benefit of any corresponding existing Facility); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party

 

154



--------------------------------------------------------------------------------

pursuant to Sections 7.03(v), 7.03(s) as Permitted Refinancing of any of the
foregoing by a Restricted Subsidiary that is not a Loan Party and any
Indebtedness incurred pursuant to Section 7.03(v), does not exceed $100,000,000
in the aggregate at any time outstanding;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness in respect of letters of credit issued pursuant to arrangements
other than under this Agreement on behalf of obligations of Holding and its
Restricted Subsidiaries that are not prohibited under this Agreement in an
aggregate amount not to exceed, together with the outstanding amount of any Cash
Collateralized Letters of Credit and the amount of any cash and/or Cash
Equivalents subject to any Permitted Cash Collateral Arrangement pursuant to
clause (a) of the definition thereof, $100,000,000;

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g),
7.03(q) or 7.03(s) or as a Permitted Refinancing of any of the foregoing by a
Restricted Subsidiary that is not a Loan Party, does not exceed $100,000,000 in
the aggregate at any time outstanding;

(w) [reserved];

(x) Indebtedness arising from Permitted Intercompany Activities to the extent
constituting an Investment that would otherwise be permitted under Section 7.02;
and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower may, in
its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents and any
Unsecured Bridge Loans and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(a).

 

155



--------------------------------------------------------------------------------

SECTION 7.04 Fundamental Changes.

Neither Holdings nor any of the Restricted Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with (i) Holdings (including a merger, the purpose of which is to
reorganize Holdings into a new jurisdiction); provided that Holdings shall be
the continuing or surviving Person and such merger does not result in Holdings
ceasing to be a corporation, partnership or limited liability company organized
under the Laws of a Covered Jurisdiction, (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person or (iii) in order to consummate the Permitted Tax Restructuring;

(b) (i) any Restricted Subsidiary (other than the Borrower) that is not a Loan
Party may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party; (ii) any Restricted Subsidiary (other than
the Borrower) may liquidate or dissolve if Holdings determines in good faith
that such action is in the best interest of Holdings and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders or the
Collateral Agent and (y) to the extent such Restricted Subsidiary is a Loan
Party, any assets or business not otherwise disposed of or transferred in
accordance with Sections 7.02 (other than 7.02(e) or (h)) or 7.05 or, in the
case of any such business, discontinued, shall be transferred to otherwise owned
or conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder), and
(iii) Holdings or any Restricted Subsidiary may change its legal form if
Holdings determines in good faith that such action is in the best interest of
Holdings and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders or the Collateral Agent);

(c) any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Holdings or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then (i) the transferee must be a Guarantor
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of a Covered Jurisdiction, (B) the Successor Company
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guaranty shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and/or other applicable
Collateral Documents confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (E) if requested
by the Administrative Agent, each mortgagor of a Mortgaged Property, unless it
is the other party to such merger or consolidation, shall have by an amendment
to or restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating

 

156



--------------------------------------------------------------------------------

that such merger or consolidation and such supplement to this Agreement or any
Collateral Document preserves the enforceability of this Agreement, the Guaranty
and the Collateral Documents and the perfection of the Liens under the
Collateral Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement;

(e) so long as no Default exists or, to the extent required by the relevant
clause in Section 7.02, would result therefrom (in the case of a merger
involving a Loan Party), any Restricted Subsidiary may merge or consolidate with
any other Person (other than Holdings) in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary (or, if such transaction involves the
Borrower, the Borrower shall survive), and any such Restricted Subsidiary shall
have complied with the requirements of Section 6.11 to the extent required
pursuant to the Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05 Dispositions

Neither Holdings nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings or
any of its Restricted Subsidiaries;

(b) Dispositions of inventory or goods (or other assets, including furniture and
equipment) held for sale, intellectual property licensed to customers and
immaterial assets (including allowing any registrations or any applications for
registration of any immaterial intellectual property to lapse or go abandoned in
the ordinary course of business), in each case, in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to Holdings or any Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, (i) the transferee
thereof must be a Loan Party or (ii) if such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) [reserved];

(g) Dispositions of Cash Equivalents;

 

157



--------------------------------------------------------------------------------

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings or
any of its Restricted Subsidiaries and (ii) Dispositions of intellectual
property that do not materially interfere with the business of Holdings or any
of its Restricted Subsidiaries so long as Holdings or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $14,500,000, Holdings or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (ee) (only to the extent the Obligations
are secured by such cash and Cash Equivalents); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on Holdings’ (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Holdings or the applicable Restricted Subsidiary from such transferee that are
converted by Holdings or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by Holdings or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $30,000,000 and 1.0% of Total Assets at such time
(net of any non-cash consideration converted into cash and Cash Equivalents);

(k) other Dispositions not permitted under this Section 7.05 in an aggregate
amount not to exceed $30,000,000 during the term of this Agreement;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed 5% of Total Assets;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of Holdings and its Subsidiaries as
a whole, as determined in good faith by the management of Holdings;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary));

 

158



--------------------------------------------------------------------------------

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s) any Disposition of Equity Interests of Orbitz TopCo owned as of the Closing
Date;

(t) any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary; and

(u) transactions entered into in order to consummate a Permitted Tax
Restructuring;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06 Restricted Payments.

Neither Holdings nor any of the Restricted Subsidiaries shall declare or make,
directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Holdings, and
other Restricted Subsidiaries of Holdings (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Holdings and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) Holdings and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 3.70 to
1.00;

 

159



--------------------------------------------------------------------------------

(e) to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Sections 7.08(e) or 7.08(j));

(f) repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) Holdings and each Restricted Subsidiary may pay (or make Restricted Payments
to allow Holdings or any other direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of Holdings or any other such direct
or indirect parent thereof) from any future, present or former employee,
officer, director, manager or consultant of such Restricted Subsidiary (or
Holdings or any other direct or indirect parent of such Restricted Subsidiary)
or any of its Subsidiaries upon the death, disability, retirement or termination
of employment of any such Person or pursuant to any employee or director equity
plan, employee, manager or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, manager, director, officer or
consultant of such Restricted Subsidiary (or Holdings or any other direct or
indirect parent thereof) or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this clause
(g) shall not exceed $29,000,000 in any calendar year (which shall increase to
$36,250,000 subsequent to the consummation of the Parent IPO) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $36,250,000 in any calendar year or $72,500,000
subsequent to the consummation of a the Parent IPO, respectively); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

(i) to the extent contributed to Holdings, the Net Proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of any of Holdings’
direct or indirect parent companies, in each case to members of management,
managers, directors or consultants of Holdings, Holdings, any of its
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

(ii) the Net Proceeds of key man life insurance policies received by Holdings or
its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) Holdings may make Restricted Payments in an aggregate amount not to exceed,
when combined with prepayment of Indebtedness pursuant to Section 7.13(a)(iv),
(x) $25,000,000, plus (y) so long as no Event of Default is continuing, the
portion, if any, of the Cumulative Credit on such date that Holdings elects to
apply to this paragraph; provided that, if such payment is made from the
proceeds of clause (b) of the definition of “Cumulative Credit,” the Fixed
Charge Coverage Ratio calculated on a Pro Forma Basis is greater than or equal
to 2.00 to 1.00;

 

160



--------------------------------------------------------------------------------

(i) Holdings may make Restricted Payments to any direct or indirect parent of
Holdings:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence or good standing under
applicable law;

(iii) for any taxable period ending after the Closing Date (A) in which Holdings
and/or any of its Subsidiaries is a member of a consolidated, combined, unitary
or similar Tax group (a “Tax Group”) of which a direct or indirect parent of
Borrower is the common parent or (B) in which Holdings is treated as a
disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes, to pay U.S. federal, state and local and foreign Taxes that are
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of Holdings and/or its Subsidiaries; provided that
for each taxable period, the amount of such payments made in respect of such
taxable period in the aggregate shall not exceed the amount of such Taxes that
Holdings and its Subsidiaries would have been required to pay if they were a
stand-alone Tax Group with Holdings as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined unitary or similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to Holdings or the Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into
Holdings or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition or Investment, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of Holdings and the
Restricted Subsidiaries; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of Holdings and its Restricted
Subsidiaries;

 

161



--------------------------------------------------------------------------------

(j) payments made or expected to be made by Holdings or any of the Restricted
Subsidiaries in respect of required withholding or similar non-US Taxes with
respect to any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(k) Holdings or any Restricted Subsidiary may (i) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(l) after the Parent IPO, (i) any Restricted Payment by Holdings or any other
direct or indirect parent of Holdings to pay listing fees and other costs and
expenses attributable to being a publicly traded company which are reasonable
and customary and (ii) Restricted Payments not to exceed up to the sum of
(A) 6% per annum of the net proceeds received by (or contributed to) Holdings
and its Restricted Subsidiaries from such Parent IPO plus (B) 2.5% per annum of
the Total Market Capitalization of Parent and its Subsidiaries determined at the
time of declaration of such Restricted Payment;

(m) [reserved];

(n) distributions in connection with the making of any “AHYDO Catch-up
Payments,” in respect of any Junior Financing defined as payments on any
indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such indebtedness;

(o) the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to Holdings or a Restricted Subsidiary by an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns an Unrestricted Subsidiary);
provided that such Restricted Subsidiary owns no assets other than Equity
Interests of an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents); and

(p) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received and that Holdings elects to apply
under this clause (p) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied.

SECTION 7.07 Change in Nature of Business.

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by Holdings and
the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

 

162



--------------------------------------------------------------------------------

SECTION 7.08 Transactions with Affiliates.

Neither Holdings shall, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business for a transaction value in excess of $5,000,000 per each individual
transaction, other than (a) loans and other transactions among Holdings and its
Restricted Subsidiaries and Securitization Subsidiaries or any entity that
becomes a Restricted Subsidiary or Securitization Subsidiary or as a result of
such loan or other transaction to the extent permitted under this Article VII,
(b) on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the Transactions and the payment of Transaction Expenses as part
of or in connection with the Transactions, (d) so long as no Event of Default
under Sections 8.01(a), (f) or (g) has occurred and is continuing, the payment
of management, monitoring, consulting, transaction, termination and advisory
fees in an aggregate amount pursuant to the Management Agreement and related
indemnities and reasonable expenses and any Management Agreement Termination
Fees, in each case, not to exceed the respective amounts set forth in the
Management Agreement as in effect on the Closing Date, (e) Restricted Payments
permitted under Section 7.06 and Investments permitted under Section 7.02,
(f) employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business, (g) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, officers, employees and consultants of
Holdings and its Restricted Subsidiaries (or any direct or indirect parent of
Holdings) in the ordinary course of business to the extent attributable to the
ownership or operation of Holdings and its Restricted Subsidiaries,
(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (i) customary payments by
Holdings and any of its Restricted Subsidiaries to The Blackstone Group and/or
its Affiliates made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or managers or
a majority of the disinterested members of the board of directors or managers of
Holdings, in good faith, (j) payments by Holdings or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of
Holdings to the extent attributable to the ownership or operation of Holdings
and the Subsidiaries, but only to the extent permitted by Section 7.06(i)(iii),
(k) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of Holdings, any of its Subsidiaries or any direct or
indirect parent thereof, (l) any Disposition of Securitization Assets or related
assets in connection with any Qualified Securitization Financing, (m) Permitted
Intercompany Activities, (n) transactions in connection with Permitted Tax
Restructurings or (o) a joint venture which would constitute a transaction with
an Affiliate solely as a result of Holdings or any Restricted Subsidiary owning
an equity interest or otherwise controlling such joint venture or similar
entity.

SECTION 7.09 Burdensome Agreements.

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Restricted Subsidiary of Holdings that is not a Guarantor to make Restricted
Payments to Holdings or any Guarantor or to make or repay intercompany loans and
advances to Holdings or any Guarantor or (b) any Loan Party to create, incur,
assume or suffer to

 

163



--------------------------------------------------------------------------------

exist Liens on property of such Person for the benefit of the Lenders with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of Holdings, so long
as such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of Holdings; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary of
Holdings which is not a Loan Party which is permitted by Section 7.03,
(iv) arise in connection with any Disposition permitted by Sections 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Holdings or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit and (xiii) are customary restrictions contained in any
Unsecured Bridge Loans or any Permitted Refinancing thereof.

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans and the Revolving Credit Loans shall be used in a
manner consistent with the uses set forth in the Preliminary Statements to this
Agreement.

SECTION 7.11 Financial Covenant.

Holdings will not permit the Consolidated First Lien Net Leverage Ratio as of
the last day of a Test Period (commencing with the Test Period ending
December 31, 2014) to exceed 6.00 to 1.00.

SECTION 7.12 Accounting Changes.

Holdings shall not make any change in its fiscal year; provided, however, that
Holdings may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

164



--------------------------------------------------------------------------------

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) Holdings shall not, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment, to the Obligations pursuant to the terms of
the Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing and, if such
Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of
Holdings or any Restricted Subsidiary to Holdings or any Restricted Subsidiary
to the extent not prohibited by the subordination provisions contained in the
Intercompany Note, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed, when combined with the amount of
Restricted Payments pursuant to Section 7.06(h), (w) $25,000,000 plus (x) so
long as no Event of Default is continuing, the portion, if any, of the
Cumulative Credit on such date that Holdings elects to apply to this paragraph;
provided that, if such payment is made from the proceeds of clause (b) of the
definition of “Cumulative Credit,”: the Fixed Charge Coverage Ratio calculated
on a Pro Forma Basis is greater than or equal to 2.00 to 1.00, plus
(y) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings that are made (i) in an amount equal to the amount
of Excluded Contributions previously received and that Holdings elects to apply
under this clause (y) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied, (v) so long as no Event of Default is continuing or would
result therefrom, unlimited prepayments of Junior Financing so long as the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 5.20 to 1.00, (vi) prepayments, redemptions, purchases,
defeasances and other payments of Junior Financing with 100% of the Parent IPO
Proceeds (subject to Section 2.05(b)(iv)) and (vii) repayments, redemptions,
purchases or defeasances in connection with “AHYDO Catch-up Payments,” defined
as payments on any indebtedness to avoid the application of the “Applicable
High-Yield Discount Obligation” rules of Section 163 of the Code to such
indebtedness.

(b) Holdings shall not, nor shall it permit any of the Restricted Subsidiaries
to amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed).

SECTION 7.14 Permitted Activities.

In the case of Holdings, conduct, transact or otherwise engage in any business
or operations other than the following activities and those incidental thereto
(i) its ownership of the Equity Interests

 

165



--------------------------------------------------------------------------------

of the Borrower or other Restricted Subsidiaries, (ii) the maintenance of its
legal existence, (iii) the performance of the Loan Documents, (iv) the
performance of the definitive documentation in respect of any Junior Lien
Indebtedness to which it is a party and the Bridge Loan Agreement or (v) any
transaction that Holdings is permitted to enter into or consummate under this
Article VII.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Holdings or any Restricted Subsidiary, fails to perform
or observe any term, covenant or agreement contained in any of Section 6.03(a)
or 6.05(a) (solely with respect to the Borrower) or Article VII; provided that a
Default as a result of a breach of Section 7.11 (a “Financial Covenant Event of
Default”) is subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent to Holdings or the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Agreement, termination events or
equivalent events pursuant to the terms of such Swap Agreements), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (B) shall not apply to Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder; provided,
further, that this clause (e) shall not apply if such failure is remedied or
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to this Article VIII; or

 

166



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Except with respect to any dissolution or
liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted Tax Restructuring, any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days from the entry thereof; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document or any material portion
thereof, after delivery thereof pursuant to Section 4.01 or Sections 6.11 or
6.13 shall for any reason (other than pursuant to the terms hereof and thereof
including as a result of a transaction not prohibited under this Agreement)
cease to be in full force and effect and to create a valid and perfected Lien,
with the priority required by this Agreement the Collateral Documents and the
Intercreditor Agreements on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, (x) except to the extent that any such perfection or priority is
not

 

167



--------------------------------------------------------------------------------

required pursuant to the Collateral and Guarantee Requirement or any loss
thereof results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and (y) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Borrower or Holdings shall for any
reason cease to be pledged pursuant to the Collateral Documents; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and a Material Adverse Effect
could reasonably be expected to result; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (a) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (b) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) terminate the Aggregate Commitments;

(ii) declare the unpaid principal amount of all outstanding Loans and the amount
of all outstanding L/C Disbursements, all interest accrued and unpaid thereon,
and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, whereupon the foregoing shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;

(iii) require that the Borrower Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that, upon the occurrence of an Event of Default described in
Section 8.01(f) with respect to Holdings or the Borrower, (x) the Aggregate
Commitments shall automatically terminate, and (y) the unpaid principal amount
of all outstanding Loans and the amount of all outstanding L/C Disbursements,
all interest accrued and unpaid thereon, and all other amounts owing or payable

 

168



--------------------------------------------------------------------------------

hereunder or under any other Loan Document shall be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Holdings or the Borrower; provided, further, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5.0% of Total Assets individually, or 10.0% of Total
Assets together with the assets of all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause.

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III or Section 10.05) payable to the Administrative Agent or the
Collateral Agent in its capacity as such and their Agent-Related Parties and any
L/C Issuers in their capacities, as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C

 

169



--------------------------------------------------------------------------------

Obligations comprised of the aggregate undrawn amount of Letters of Credit), and
any breakage, termination or other payments under Treasury Services Agreements
or Secured Hedge Agreements, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law or as directed by a court of
competent jurisdiction.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower or as otherwise set forth in
clause Last above. Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.

SECTION 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the Borrower determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
ten (10) Business Days after the date on which financial statements are required
to be delivered hereunder with respect to such fiscal quarter, any Investor may
make a Specified Equity Contribution to Holdings (a “Designated Equity
Contribution”), and the amount of the net cash proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds (i) are actually received by Holdings as
cash common equity during the period commencing after the beginning of the last
fiscal quarter included in such Test Period and ending ten (10) Business Days
after the date on which financial statements are required to be delivered with
respect to such fiscal quarter hereunder and (ii) are Not Otherwise Applied. The
parties hereby acknowledge that this Section 8.05(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to any baskets or other
amounts other than the amount of the Consolidated EBITDA for the purpose of
Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause Holdings
to be in Pro Forma Compliance with Section 7.11 for any applicable period and
(iv) there shall be no reduction in Indebtedness from the proceeds of such
Designated Equity Contribution (either directly or through cash netting) with
the proceeds of any Designated Equity Contribution for determining compliance
with Section 7.11 for the fiscal quarter with respect to which such Designated
Equity Contribution was made.

 

170



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints Deutsche Bank AG New York Branch to
act on its behalf as the Administrative Agent and Collateral Agent (for purposes
of this Section 9.01, the Administrative Agent and the Collateral Agent are
referred to collectively as the “Agents”) hereunder and under the other Loan
Documents and authorizes each of the Administrative Agent and the Collateral
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Agents to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders and, in each case, acknowledge
and agree that any such action by any Agent shall bind the Lenders.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent or the Collateral Agent have or
be deemed to have any fiduciary relationship with any Lender or Participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies

 

171



--------------------------------------------------------------------------------

thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including Section 9.07, as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

(d) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

(e) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Agent-Related
Persons. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Agent-Related Persons of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent or Collateral Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects, so long as such selection was
made in the absence of gross negligence or willful misconduct (as determined in
the final non-appealable judgment of a court of competent jurisdiction).

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), (b) except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Holdings, the Borrower
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of their respective Affiliates in any
capacity, (c) be responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein or
in any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (d) be responsible in

 

172



--------------------------------------------------------------------------------

any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent or any of their respective Affiliates under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, the existence, value or collectability of the Collateral, any failure
to monitor or maintain any part of the Collateral, or the perfection or priority
of any Lien or security interest created or purported to be created under the
Collateral Documents, or for any failure of any Loan Party or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof. Notwithstanding the foregoing, no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or Collateral Agent (as
applicable) is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that no Agent (as
applicable) shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent (as applicable) to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.

 

173



--------------------------------------------------------------------------------

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender and L/C Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender or any L/C Issuer as to any matter, including whether Agent-Related
Persons have disclosed material information in their possession. Each Lender and
each L/C Issuer represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each L/C Issuer also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders or the L/C Issuers by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender or any L/C Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the

 

174



--------------------------------------------------------------------------------

Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by each
Agent, as the case may be, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent, as the case may be, is not reimbursed for such expenses by or
on behalf of the Loan Parties; provided that such reimbursement by the Lenders
shall not affect the Loan Parties’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent or the Collateral Agent, as the case may
be.

SECTION 9.08 Agents in Their Individual Capacities.

Each of Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc., Credit Suisse Securities (USA) LLC and their
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrower and its respective Affiliates as though such Person were not
an Agent and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any of Deutsche Bank AG New York
Branch, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.,
Credit Suisse Securities (USA) LLC and/or any of their respective Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans, each
of Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc., Credit Suisse Securities (USA) LLC and their
respective Affiliates shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not an Agent, and the terms “Lender” and “Lenders” include Deutsche Bank AG New
York Branch in its individual capacity. Any successor to Deutsche Bank AG New
York Branch as the Administrative Agent or the Collateral Agent shall also have
the rights attributed to Deutsche Bank AG New York Branch under this paragraph.

SECTION 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon ten (10) days’
notice to the Lenders. If the Administrative Agent or the Collateral Agent
resigns under this Agreement or is removed by the Borrower, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Sections 8.01(a), (f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed

 

175



--------------------------------------------------------------------------------

prior to the effective date of the resignation or removal of the Administrative
Agent or the Collateral Agent, as applicable, the Administrative Agent or the
Collateral Agent, as applicable, in the case of a resignation, and the Borrower,
in the case of a removal may appoint, after consulting with the Lenders and the
Borrower (in the case of a resignation), a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent or retiring Collateral
Agent and the term “Administrative Agent” or “Collateral Agent”, as applicable,
shall mean such successor administrative agent or collateral agent and/or
Supplemental Agent, as the case may be, and the retiring Administrative Agent’s
or Collateral Agent’s appointment, powers and duties as the Administrative Agent
or Collateral Agent shall be terminated. After the retiring Administrative
Agent’s or the Collateral Agent’s resignation or removal hereunder as the
Administrative Agent or Collateral Agent, the provisions of this Article IX and
the provisions of Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
or Collateral Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent or the Collateral Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s or
Collateral Agent’s notice of resignation or ten (10) days following the
Borrower’s notice of removal, the retiring Administrative Agent’s or the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and such Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and Required Lenders shall perform
all of the duties of the Administrative Agent or Collateral Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent or Collateral Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that Section 6.11 is satisfied, the successor
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged, if not previously
discharged pursuant to the foregoing sentence, from its duties and obligations
under the Loan Documents. After the retiring Administrative Agent’s or
Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

Any resignation by Deutsche Bank AG New York Branch as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. If
Deutsche Bank AG New York Branch resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c) another
existing L/C issuer, or a successor L/C Issuer that is appointed pursuant to the
following sentence, issues substitute Letters of Credit for, or makes other
arrangements to effectively assume, any such Letters of Credit issued by
Deutsche Bank AG New York Branch. Upon the appointment by the Borrower of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, (b) the retiring L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under

 

176



--------------------------------------------------------------------------------

the other Loan Documents, and (c) the successor L/C Issuer shall issue Letters
of Credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Deutsche Bank
AG New York Branch to effectively assume the obligations of Deutsche Bank AG New
York Branch with respect to such Letters of Credit.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent or the Collateral Agent shall
have made any demand on the Borrower) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y)

 

177



--------------------------------------------------------------------------------

contingent indemnification obligations not yet accrued and payable) and the
expiration or termination or Cash Collateralization of all Letters of Credit,
(ii) at the time the property subject to such Lien is Disposed or to be Disposed
as part of or in connection with any Disposition permitted hereunder to any
Person other than a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent under the Loan Documents (or, if such transferee is a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent on such asset, if necessary or advisable to effect such Disposition in the
reasonably opinion of the applicable Loan Party or its counsel, such Lien on
such asset may still be released in connection with the transfer so long as
(x) the transferee grants a new Lien to the Administrative Agent or Collateral
Agent on such asset substantially concurrently with the transfer of such asset,
(y) the transfer is between parties organized under the laws of different
international jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
(w) (in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided, however, that the release of any
Guarantor from its obligations under the Guaranty if such Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (1) no Default or Event of Default shall have
occurred and be continuing, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, Holdings is deemed to have made a new
Investment in such Person for purposes of Section 7.02 (as if such Person were
then newly acquired) and such Investment is permitted pursuant to Section 7.02
at such time and (3) a Responsible Officer of Holdings certifies to the
Administrative Agent and the Collateral Agent compliance with preceding clauses
(1) and (2); provided, further, that no such release shall occur if such
Guarantor continues to be a guarantor in respect of the Unsecured Bridge Loans
or any Junior Financing; and

(d) the Administrative Agent and/or the Collateral Agent may, without any
further consent of any Lender, enter into (i) a First Lien Intercreditor
Agreement with the Other Debt Representative for any Permitted First Priority
Refinancing Notes or any Indebtedness incurred pursuant to Section(g), (q) or
(s) that is secured on a pari passu basis with the Liens securing the
Obligations and/or (ii) a Junior Lien Intercreditor Agreement with the Other
Debt Representative for any Permitted Second Priority Refinancing Debt or any
Indebtedness incurred pursuant to Section(g), (q) or (s) that is secured on a
junior lien basis with the Liens securing the Obligations, in each case, where
such Indebtedness is secured by Liens permitted under Section 7.01. The
Administrative Agent and the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of Holdings or the Borrower as to whether
any such other Liens are permitted. Any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement entered into by the Administrative Agent
and/or Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

 

178



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “lead arranger”,
“co-syndication agent” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and
Section 3.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitment and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” for purposes of this Section 9.13 shall
include each L/C Issuer.

 

179



--------------------------------------------------------------------------------

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

SECTION 9.15 Lender Action; Approved Counterparties.

(a) Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff (except to the extent permitted by
Section 10.09), rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Guaranty or any Collateral
or any other property of any such Loan Party, without the prior written consent
of the Administrative Agent. The provisions of this Section 9.15 are for the
sole benefit of the Lenders and the Agents and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

180



--------------------------------------------------------------------------------

(b) No Approved Counterparty that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral or any Guaranty (including
the release or impairment of any Collateral or any Guaranty) other than in its
capacity as a Lender and/or any Agent, as applicable, and, in such case, only to
the extent expressly provided in the Loan Documents; provided that this sentence
shall not in any manner limit any rights or remedies of any Approved
Counterparty pursuant to any Secured Hedge Agreement or any Treasury Services
Agreement to which it is a party. Notwithstanding any other provision of this
Article IX to the contrary, neither the Administrative Agent nor the Collateral
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any
Secured Hedge Agreement or any Treasury Services Agreement unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Approved Counterparty.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and acknowledged by the Administrative Agent, or
by the Administrative Agent with the consent of the Required Lenders, and such
Loan Party and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment or waiver contemplated in clause (g) below, shall only require the
consent of such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio” or “Consolidated
Total Net Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (ii) of the first proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender holding such Loan, L/C

 

181



--------------------------------------------------------------------------------

Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio” or
“Consolidated Total Net Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the “Required Revolving Credit Lenders,”
“Required Lenders,” “Required Facility Lenders,” “Required Class Lenders” or
similar provisions on substantially the same basis as the Initial Term Loans and
the Commitments in respect of the Revolving Facility, as applicable, on Closing
Date);

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, with respect to any such
Facility, such consent shall be effected by the Required Facility Lenders of
such Facility); provided, however, that the waivers described in this clause
(g) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or the Collateral Agent, as applicable, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document;
(iii) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (iv) the consent of Lenders holding more than 50% of any Class of
Commitments or Loans shall be required with respect to any amendment that by its
terms adversely affects the rights of such Class in respect of payments or
Collateral hereunder in a

 

182



--------------------------------------------------------------------------------

manner different than such amendment affects other Classes. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms materially
and adversely affects any Defaulting Lender (if such Lender were not a
Defaulting Lender) to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.

Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended by the Administrative Agent, the Borrower and the
Lenders providing any Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments pursuant to an
Incremental Amendment, Refinancing Amendment or Extension Amendment without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including, without limitation, in order
to change or impose “MFN” pricing protection with respect to additional Loans
and/or Commitments made after the date of such amendment) and (ii) make such
other changes to this Agreement and the other Loan Documents consistent with the
provisions of Section 2.14, 2.15 or 2.16, as applicable (without the consent of
the Required Lenders called for therein) and (iii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of Section 2.14, 2.15 or 2.16, as applicable,
and the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, (a) this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order (x) to correct or cure ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) to fix incorrect cross references or similar
inaccuracies in this Agreement or the applicable Loan Document, and (b) the
Collateral Documents and related documents in connection with this Agreement and
the other Loan Documents may be in a form reasonably

 

183



--------------------------------------------------------------------------------

determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Collateral Documents or
other document to be consistent with this Agreement and the other Loan
Documents; provided that, in any such case, such amendment, supplement or waiver
shall become effective only if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within ten (10) days following
receipt of notice thereof.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or other electronic image scan transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent and each L/C Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent or any L/C
Issuer pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

184



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic image scan
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.

(d) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the L/C Issuers
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Collateral Agent, any Lead

 

185



--------------------------------------------------------------------------------

Arranger or any of their respective Related Parties (the “Agent Parties”) have
any liability to any Loan Party, any Lender, the L/C Issuers or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether or not
based on strict liability and including direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise)) arising out of the Borrower’s, any other Loan Party’s or any Agent
Party’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions (other than the occurrence of the Closing Date)
contemplated hereby or thereby are consummated) and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one counsel to the Arrangers and one local counsel as
reasonably necessary in each relevant jurisdiction material to the interests of
the Lenders taken as a whole) and (b) from and after the Closing Date, (i) to
pay all reasonable out of pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (ii) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Joint
Bookrunners and each Lender for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs which shall be limited to Attorney Costs of one counsel to the
Administrative Agent, the Collateral Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole) and, solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of similarly situated affected Persons)). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent. The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within thirty (30) days
of receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail including, if requested by the Borrower and to the
extent reasonably

 

186



--------------------------------------------------------------------------------

available, backup documentation supporting such reimbursement request; provided
that with respect to the Closing Date, all amounts due under this Section 10.04
shall be paid on the Closing Date solely to the extent invoiced to the Borrower
within three Business Days of the Closing Date (except as otherwise reasonably
agreed by the Borrower). If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its sole discretion. For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

SECTION 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether any such matter is initiated by a third party or by Holdings, the
Borrower, any of their respective Affiliates, creditors or equity holders or any
other Person (all the foregoing, collectively, the “Indemnified Liabilities”) in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners, agents,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
funding obligations, or a material breach in bad faith of any other obligations,
under any Loan Document by such Indemnitee or of any of its Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a

 

187



--------------------------------------------------------------------------------

letter of credit issuer under any Facility and other than any claims arising out
of any act or omission of Holdings, the Borrower, the Investors or any of their
Affiliates). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential or exemplary
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party and for any
out-of-pocket expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings, the Borrower or any Subsidiary. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of a Loan Party, any of their respective Affiliates, directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent or Collateral Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written

 

188



--------------------------------------------------------------------------------

consent of each Lender (except as permitted by Section 7.04) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) (A) in
the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is an Affiliated Lender, Section 10.07(l), (B) in the case of
any Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to Holdings, the
Borrower or any of their respective Subsidiaries (except pursuant to
Section 2.05(a)(v) or Section 10.07(m)) and (y) no Lender may assign any of its
rights or obligations under the Revolving Credit Facility hereunder without the
consent of the Borrower (not to be unreasonably withheld or delayed) unless
(i) such assignment or transfer is to a Revolving Credit Lender or (ii) an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing; provided that the Borrower shall
be deemed to have consented to any assignment of Term Loans and Revolving Loans
unless the Borrower shall have objected thereto within fifteen (15) Business
Days after having received written notice thereof. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(f) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement. The Administrative Agent
shall have no responsibility or liability for monitoring or enforcing the list
of Disqualified Lenders or for any assignment of any Loan or Commitment or for
the sale of any participation, in either case, to a Disqualified Lender.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender (including any Affiliate of such Revolving Credit Lender of similar
creditworthiness), (iii) if an Event of Default under Section 8.01(a) or, solely
with respect to the Borrower, Section 8.01(f) has occurred and is continuing or
(iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(l), Section 10.07(m) or Section 10.07(p);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m);

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure.

 

189



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), and shall be in increments of an amount of $1,000,000
(in the case of each Revolving Credit Loan) or $1,000,000 (in the case of Term
Loans) in excess thereof (or, if less, the remaining portion of the assigning
Lender’s Loans and/or Commitments under the applicable Facility) (provided that
simultaneous assignments to or from two or more Approved Funds shall be
aggregated for purposes of determining compliance with this
Section 10.07(b)(ii)(A)), unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or

 

190



--------------------------------------------------------------------------------

other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Collateral Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as a nonfiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption, each Affiliated Lender Assignment and
Assumption delivered to it, and each notice of cancellation of any Loans
delivered by the Borrower or another Restricted Subsidiary pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and the amounts due under Section 2.03, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders.

 

191



--------------------------------------------------------------------------------

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower and each L/C
Issuer to such assignment and any applicable tax forms required pursuant to
Section 3.01(d), the Administrative Agent shall promptly (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that requires the affirmative
vote of such Lender. Subject to Section 10.07(g), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

 

192



--------------------------------------------------------------------------------

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

193



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer shall have identified
a successor L/C Issuer reasonably acceptable to the Borrower and the
Administrative Agent that is willing to accept its appointment as successor L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer, except as expressly provided above. If an L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit F-2 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not (i) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or
(ii) challenge the Administrative Agent and the Lenders’ attorney client
privilege;

(iii) the aggregate principal amount of Term Loans held at any one time by any
Affiliated Lender and its Affiliates (other than any Debt Fund Affiliates) shall
not exceed 10% of the original principal amount of all Term Loans at such time
outstanding (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by such Affiliated Lender and its Affiliates
(other than any Debt Fund Affiliates) exceeding the Affiliated Lender Cap with
respect to such Affiliated Lender and its Affiliates (other than any Debt Fund
Affiliates), the assignment of such excess amount will be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of Exhibit
F-3 to this Agreement in connection with each assignment to an Affiliated Lender
or a Person that upon effectiveness of such assignment would constitute an
Affiliated Lender pursuant to which such Affiliated Lender shall waive any right
to bring any action in connection with such Term Loans against either the
Administrative Agent or the Collateral Agent, in its capacity as such.

 

194



--------------------------------------------------------------------------------

(v) Each Affiliated Lender agrees to notify the Administrative Agent promptly
(and in any event within ten (10) Business Days) if it acquires any Person who
is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it becomes an
Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit F-3.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
Holdings or any Restricted Subsidiary through (x) Dutch auctions open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided that in connection with assignments pursuant to clause (y) above:

(i) if Holdings or any Intermediate Holding Company is the assignee, upon such
assignment, transfer or contribution, Holdings or such Intermediate Holding
Company shall automatically be deemed to have contributed the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above) or another Restricted Subsidiary),
(A) the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower or
such Restricted Subsidiary shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (B) the
aggregate outstanding principal amount of Term Loans of the remaining Lenders
shall reflect such cancellation and extinguishing of the Term Loans then held by
the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, the Required
Class Lenders (in respect of a Class of Term Loans) or the Required Facility
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Affiliate in a disproportionately adverse manner
than its effect on the other Lenders, or subject to Section 10.07(o), any plan
of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

 

195



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans,
Revolving Credit Commitments and Revolving Credit Loans held by Debt Fund
Affiliates may not account for more than 49.9% (pro rata among such Debt Fund
Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving Credit
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 10.01.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates); provided that such Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority or examiner) unless such notification is
prohibited by

 

196



--------------------------------------------------------------------------------

law, rule or regulation; (c) to the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Facilities or market data collectors, similar services providers to the
lending industry and service providers to the Administrative Agent in connection
with the administration and management of this Agreement and the Loan Documents;
(d) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process; provided that such Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner) unless such notification is prohibited by law,
rule or regulation; (e) to any other party to this Agreement; (f) subject to an
agreement containing provisions at least as restrictive as those set forth in
this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(h), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement (provided that the disclosure of any such Information to any
Lenders or Eligible Assignees or Participants shall be made subject to the
acknowledgement and acceptance by such Lender, Eligible Assignee or Participant
that such Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 10.08 or as otherwise
reasonably acceptable to the Borrower, including, without limitation, as agreed
in any Borrower Materials) in accordance with the standard processes of such
Agent or customary market standards for dissemination of such type of
Information; (g) with the written consent of the Borrower; (h) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 or becomes available to the Agents, the Lead Arrangers,
any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Specified
Investor or their respective known Affiliates (so long as such source is not
known to the disclosing Agent, Lead Arranger, such Lender, such L/C Issuer or
any of its Affiliates to be bound by confidentiality obligations to any Loan
Party); (i) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender) or to the CUSIP
Service Bureau or any similar organization; (k) in connection with the exercise
of any remedies hereunder, under any other Loan Document or the enforcement of
its rights hereunder or thereunder or (l) to the extent such Information is
independently developed by the Agents, the Lead Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Disqualified Lender. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that, subject to the
penultimate paragraph of Section 6.02, all information received after the
Closing Date from Holdings, each Intermediate Holding Company, the Borrower or
any of its Subsidiaries shall be deemed confidential unless such information is
clearly identified at the time of delivery as not being confidential.

 

197



--------------------------------------------------------------------------------

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent and their
respective Affiliates, in respect of any unpaid fees, costs and expenses payable
to it hereunder) is authorized at any time and from time to time, without prior
notice to Holdings, the Borrower or any other Loan Party, any such notice being
waived by Holdings, the Borrower and each other Loan Party (on its own behalf
and on behalf of each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such Agent
or its Affiliates to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agents, the L/C Issuers, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent and the
Collateral Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have. No amounts
set off from any Guarantor shall be applied to any Excluded Swap Obligations of
such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

198



--------------------------------------------------------------------------------

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
L/C Issuer, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited. Without limiting the foregoing provisions of
this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, or
any L/C Issuer, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

199



--------------------------------------------------------------------------------

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent, the Lenders and
L/C Issuers party hereto on the Closing Date, the conditions set forth in
Sections 4.01 and 4.02 have been satisfied or waived in

 

200



--------------------------------------------------------------------------------

accordance with this Agreement and the Administrative Agent shall have notified
by each Lender, and the L/C Issuers party hereto on the Closing Date that each
such Lender and L/C Issuer has executed it and, thereafter, shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party hereby waives and releases,
to

 

201



--------------------------------------------------------------------------------

the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Investor, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, the Lead Arrangers or
Affiliate thereof were not an Lender or the Lead Arrangers (or an agent or any
other person with any similar role under the Facilities) and without any duty to
account therefor to any other Lender, the Lead Arrangers, Holdings, the
Borrower, any Investor or any Affiliate of the foregoing. Each Lender, the Lead
Arrangers and any affiliate thereof may accept fees and other consideration from
Holdings, the Borrower, any Investor or any Affiliate thereof for services in
connection with this Agreement, the Facilities or otherwise without having to
account for the same to any other Lender, the Lead Arrangers, Holdings, the
Borrower, any Investor or any Affiliate of the foregoing. Some or all of the
Lenders and the Lead Arrangers may have directly or indirectly acquired certain
equity interests (including warrants) in Holdings, the Borrower, an Investor or
an Affiliate thereof or may have directly or indirectly extended credit on a
subordinated basis to Holdings, the Borrower, an Investor or an Affiliate
thereof. Each party hereto, on its behalf and on behalf of its affiliates,
acknowledges and waives the potential conflict of interest resulting from any
such Lender, the Lead Arrangers or an Affiliate thereof holding disproportionate
interests in the extensions of credit under the Facilities or otherwise acting
as arranger or agent thereunder and such Lender, the Lead Arrangers or Affiliate
thereof directly or indirectly holding equity interests in or subordinated debt
issued by Holdings, the Borrower, an Investor or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) Holdings shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

202



--------------------------------------------------------------------------------

SECTION 10.22 Judgment Currency

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the Specified Currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the Specified Currency with such other currency; if
the amount of the Specified Currency so purchased is less than the sum
originally due to such Lender in the Specified Currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the Specified Currency so purchased exceeds the sum
originally due to such Lender in the Specified Currency, such Lender agrees to
remit such excess to the Borrower.

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the benefit of the Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Obligations (other than with respect to any Guarantor, Excluded Swap
Obligations of such Guarantor) from time to time owing to the Secured Parties by
any Loan Party under any Loan Document or any Loan Party or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

203



--------------------------------------------------------------------------------

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by

 

204



--------------------------------------------------------------------------------

the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization, pursuant to any Debtor Relief Law or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Aggregate Commitments of the Lenders under this Agreement, it shall waive any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

205



--------------------------------------------------------------------------------

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party (or a Person that is required to become a
Loan Party as a result of such sale or other transfer) or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent and the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary or reasonably requested
to effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents.

When all Aggregate Commitments hereunder have terminated, and all Loans or other
Obligations have been paid in full (other than obligations under Treasury
Services Agreements or Secured Hedge Agreements not yet accrued and payable and
contingent indemnification obligations not yet accrued and payable) hereunder,
and no Letter of Credit remains outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto and all Cash Collateralized Letters of
Credit have been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), this Agreement and the
guarantees made herein shall terminate

 

206



--------------------------------------------------------------------------------

with respect to all Obligations, except with respect to Obligations that
expressly survive such repayment pursuant to the terms of this Agreement. The
Collateral Agent shall, at each Guarantor’s expense, take such actions as are
necessary to release any Collateral owned by such Guarantor in accordance with
the relevant provisions of the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment, in an amount not to exceed the highest
amount that would be valid and enforceable and not subordinated to the claims of
other creditors as determined in any action or proceeding involving any state
corporate, limited partnership or limited liability law, or any applicable
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 11.04.
The provisions of this Section 11.11 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Agents, the L/C Issuers, the
Lenders and the other Secured Parties, and each Subsidiary Guarantor shall
remain liable to the Agents, the L/C Issuer, the Lenders and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

SECTION 11.13 Limitations with respect to the Luxembourg Guarantors.

Notwithstanding the foregoing and any other provision of this Agreement to the
contrary, the Guaranty and the indemnity and other obligations of each Guarantor
which is incorporated under or governed by the laws of the Grand-Duchy of
Luxembourg (a “Luxembourg Guarantor”):

(a) shall not apply to any payment which, if made, would either constitute a
misuse of corporate assets as defined under article 171-1 of the Luxembourg law
of 10 August, 1915 on commercial companies, as amended, (the “Luxembourg Law on
Commercial Companies”) or amount to prohibited financial assistance as provided
in article 49-6 and following of the Luxembourg Law on Commercial Companies; and

 

207



--------------------------------------------------------------------------------

(b) shall be limited in respect of obligations and liabilities of the other Loan
Parties other than direct and indirect Subsidiaries of the relevant Luxembourg
Guarantor at any time, to an aggregate amount not exceeding:

(i) an amount equal to the aggregate (without double-counting) of (x) all moneys
received by such Luxembourg Guarantor or its direct or indirect present or
future subsidiaries under this Agreement and (y) the aggregate amount directly
or indirectly made available to such Luxembourg Guarantor or its direct or
indirect present or future subsidiaries by Holdings or any of its Subsidiaries
that has been financed by a Credit Extension under this Agreement; plus

(ii) ninety-five per cent. (95%) of the greater of (x) such Luxembourg
Guarantor’s own funds (capitaux propres; as referred to in article 34 of the
Luxembourg Act dated 19 December 2002 concerning the trade and companies
register as well as the accounting and annual accounts of companies, as amended,
hereinafter the “2002 Luxembourg Act”), as increased by the amount of any
Intra-Group Liabilities, each as reflected in its last filed annual accounts on
the date of payment by such Luxembourg Guarantor under this Agreement and
(y) such Luxembourg Guarantor’s own funds (capitaux propres; as referred to in
article 34 of the 2002 Luxembourg Act) as increased by the amount of any
Intra-Group Liabilities, each as reflected in its filed annual audited accounts
as of the Closing Date.

For the purposes of this Section 11.13, “Intra-Group Liabilities” means all
existing liabilities owed by the relevant Luxembourg Guarantor to Holdings or
any of its Subsidiaries that have not been financed, directly or indirectly, by
a Credit Extension under this Agreement or a borrowing under any similar third
party debt.

[Signature Pages Follow]

 

208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., as Borrower   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory For and on
behalf of TRAVELPORT LIMITED, as a Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary
GALILEO ASIA, LLC GALILEO LATIN AMERICA, LLC GALILEO TECHNOLOGIES LLC OWW2, LLC
TRAVEL INDUSTRIES, INC. TRAVELPORT HOLDINGS, INC. TRAVELPORT HOLDINGS, LLC
TRAVELPORT INC. TRAVELPORT INTERNATIONAL SERVICES, INC. TRAVELPORT NORTH
AMERICA, INC. TRAVELPORT OPERATIONS, INC. WORLDSPAN BBN HOLDINGS, LLC WORLDSPAN
DIGITAL HOLDINGS, LLC WORLDSPAN IJET HOLDINGS, LLC WORLDSPAN LLC WORLDSPAN
OPENTABLE HOLDINGS, LLC WORLDSPAN S.A. HOLDINGS II, L.L.C. WORLDSPAN SOUTH
AMERICAN HOLDINGS LLC WORLDSPAN STOREMAKER HOLDINGS, LLC WORLDSPAN TECHNOLOGIES
INC. WORLDSPAN VIATOR HOLDINGS, LLC WORLDSPAN XOL LLC WS FINANCING CORP.,   each
as a Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary

 

209



--------------------------------------------------------------------------------

TRAVELPORT, LP, as a Guarantor   BY:   TRAVELPORT HOLDINGS, LLC, its general
partner   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary
TRAVELPORT LLC

GALILEO INTERNATIONAL TECHNOLOGY, LLC, each

as a Guarantor

  By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Authorized Person (Senior Vice President and
Assistant Secretary) For and on behalf of TRAVELPORT (BERMUDA) LTD., as a
Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary

 

210



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
INVESTOR LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
SERVICES LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TDS
INVESTOR (LUXEMBOURG) S.À R.L., as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
FUNDING (LUXEMBOURG) S.À R.L., as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory

 

211



--------------------------------------------------------------------------------

TRAVELPORT INTERNATIONAL LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT FINANCE LIMITED, as a
Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT GLOBAL LIMITED, as a
Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT HOLDINGS (UK) LIMITED,
as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT OPERATIONS LIMITED, as
a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director

 

212



--------------------------------------------------------------------------------

TRAVELPORT SERVICES LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT TRAVEL COMMERCE
PLATFORM LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT INVESTOR (LUXEMBOURG)
PARTNERSHIP S.E.C.S., as a Guarantor   By:   TRAVELPORT OPERATIONS LIMITED, its
general partner and manager   By:  

/s/ Timothy Hampton

  Itself represented by:   Timothy Hampton

  Title:   Director and Authorized Signatory WALTONVILLE LIMITED, as a Guarantor
  By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, L/C Issuer and a Lender

  By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President   By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

213



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender   By:  

/s/ William Fraham

  Name:   William Fraham   Title:   Authorized Signatory

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1.01A

 

Revolving Credit Lender

   Revolving Credit
Commitment  

Deutsche Bank AG New York Branch

   $ 25,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 25,000,000   

NZC Guggenheim Fund LLC

   $ 18,000,000   

Western Regional Insurance Company, Inc.

   $ 1,500,000   

Verger Capital Fund LLC

   $ 500,000   

South Dock Funding Limited

   $ 5,000,000      

 

 

 

Total

   $ 100,000,000      

 

 

 

 

Term Lender

   Initial Term Commitment  

Deutsche Bank AG New York Branch

   $ 2,375,000,000      

 

 

 

Total

   $ 2,375,000,000      

 

 

 